Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page11ofof99
                                                                      99




                              FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


          REGENTS OF THE UNIVERSITY              No. 18-15068
          OF CALIFORNIA; JANET
          NAPOLITANO, in her official               D.C. No.
          capacity as President of the        3:17-cv-05211-WHA
          University of California,
                      Plaintiffs-Appellees,

                         v.

          U.S. DEPARTMENT OF
          HOMELAND SECURITY;
          KIRSTJEN NIELSEN, in her
          official capacity as Acting
          Secretary of the Department of
          Homeland Security,
                   Defendants-Appellants.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page22ofof99
                                                                      99




         2        REGENTS OF THE UNIV. OF CAL. V. USDHS


          STATE OF CALIFORNIA; STATE              No. 18-15069
          OF MAINE; STATE OF
          MINNESOTA; STATE OF                        D.C. No.
          MARYLAND,                            3:17-cv-05235-WHA
                    Plaintiffs-Appellees,

                          v.

          U.S. DEPARTMENT OF
          HOMELAND SECURITY;
          KIRSTJEN NIELSEN, in her
          official capacity as Acting
          Secretary of the Department of
          Homeland Security; UNITED
          STATES OF AMERICA,
                   Defendants-Appellants.



          CITY OF SAN JOSE,                       No. 18-15070
                      Plaintiff-Appellee,
                                                     D.C. No.
                          v.                   3:17-cv-05329-WHA

          DONALD J. TRUMP, President of
          the United States, in his official
          capacity; KIRSTJEN NIELSEN, in
          her official capacity as Acting
          Secretary of the Department of
          Homeland Security; UNITED
          STATES OF AMERICA,
                   Defendants-Appellants.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page33ofof99
                                                                      99




                 REGENTS OF THE UNIV. OF CAL. V. USDHS            3


          DULCE GARCIA; MIRIAM                   No. 18-15071
          GONZALEZ AVILA; SAUL
          JIMENEZ SUAREZ; VIRIDIANA                 D.C. No.
          CHABOLLA MENDOZA; JIRAYUT           3:17-cv-05380-WHA
          LATTHIVONGSKORN; NORMA
          RAMIREZ,
                    Plaintiffs-Appellees,

                         v.

          UNITED STATES OF AMERICA;
          DONALD J. TRUMP, in his
          official capacity as President of
          the United States; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY; KIRSTJEN NIELSEN,
          in her official capacity as
          Acting Secretary of the
          Department of Homeland
          Security,
                   Defendants-Appellants.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page44ofof99
                                                                      99




         4       REGENTS OF THE UNIV. OF CAL. V. USDHS


          COUNTY OF SANTA CLARA;                 No. 18-15072
          SERVICE EMPLOYEES
          INTERNATIONAL UNION LOCAL                 D.C. No.
          521,                                3:17-cv-05813-WHA
                   Plaintiffs-Appellees,

                         v.

          DONALD J. TRUMP, in his
          official capacity as President of
          the United States; JEFFERSON
          B. SESSIONS III, Attorney
          General; KIRSTJEN NIELSEN, in
          her official capacity as Acting
          Secretary of the Department of
          Homeland Security; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY,
                   Defendants-Appellants.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page55ofof99
                                                                      99




                 REGENTS OF THE UNIV. OF CAL. V. USDHS            5


          REGENTS OF THE UNIVERSITY              No. 18-15128
          OF CALIFORNIA; JANET
          NAPOLITANO, in her official              D.C. Nos.
          capacity as President of the        3:17-cv-05211-WHA
          University of California;           3:17-cv-05235-WHA
          STATE OF CALIFORNIA; STATE          3:17-cv-05329-WHA
          OF MAINE; STATE OF                  3:17-cv-05380-WHA
          MINNESOTA; STATE OF                 3:17-cv-05813-WHA
          MARYLAND; CITY OF SAN JOSE;
          DULCE GARCIA; MIRIAM
          GONZALEZ AVILA; SAUL
          JIMENEZ SUAREZ; VIRIDIANA
          CHABOLLA MENDOZA; JIRAYUT
          LATTHIVONGSKORN; NORMA
          RAMIREZ; COUNTY OF SANTA
          CLARA; SERVICE EMPLOYEES
          INTERNATIONAL UNION LOCAL
          521,
                      Plaintiffs-Appellees,

                         v.

          UNITED STATES OF AMERICA;
          DONALD J. TRUMP, in his
          official capacity as President of
          the United States; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY; KIRSTJEN NIELSEN,
          in her official capacity as
          Acting Secretary of the
          Department of Homeland
          Security,
                   Defendants-Appellants.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page66ofof99
                                                                      99




         6       REGENTS OF THE UNIV. OF CAL. V. USDHS


          REGENTS OF THE UNIVERSITY              No. 18-15133
          OF CALIFORNIA; JANET
          NAPOLITANO, in her official              D.C. Nos.
          capacity as President of the        3:17-cv-05211-WHA
          University of California;           3:17-cv-05235-WHA
          STATE OF CALIFORNIA; STATE          3:17-cv-05329-WHA
          OF MAINE; STATE OF                  3:17-cv-05380-WHA
          MINNESOTA; STATE OF                 3:17-cv-05813-WHA
          MARYLAND; CITY OF SAN JOSE;
          DULCE GARCIA; MIRIAM
          GONZALEZ AVILA; SAUL
          JIMENEZ SUAREZ; VIRIDIANA
          CHABOLLA MENDOZA; JIRAYUT
          LATTHIVONGSKORN; NORMA
          RAMIREZ,
                    Plaintiffs-Appellants,

                         v.

          UNITED STATES OF AMERICA;
          DONALD J. TRUMP, in his
          official capacity as President of
          the United States; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY; KIRSTJEN NIELSEN,
          in her official capacity as
          Acting Secretary of the
          Department of Homeland
          Security,
                    Defendants-Appellees.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page77ofof99
                                                                      99




                 REGENTS OF THE UNIV. OF CAL. V. USDHS            7


          DULCE GARCIA; MIRIAM                   No. 18-15134
          GONZALEZ AVILA; SAUL
          JIMENEZ SUAREZ; VIRIDIANA                D.C. Nos.
          CHABOLLA MENDOZA; NORMA             3:17-cv-05211-WHA
          RAMIREZ; JIRAYUT                    3:17-cv-05235-WHA
          LATTHIVONGSKORN; COUNTY             3:17-cv-05329-WHA
          OF SANTA CLARA; SERVICE             3:17-cv-05380-WHA
          EMPLOYEES INTERNATIONAL             3:17-cv-05813-WHA
          UNION LOCAL 521,
                   Plaintiffs-Appellants,
                                                    OPINION
                         v.

          UNITED STATES OF AMERICA;
          DONALD J. TRUMP, in his
          official capacity as President of
          the United States; U.S.
          DEPARTMENT OF HOMELAND
          SECURITY; KIRSTJEN NIELSEN,
          in her official capacity as
          Acting Secretary of the
          Department of Homeland
          Security,
                    Defendants-Appellees.



                Appeal from the United States District Court
                  for the Northern District of California
                 William Alsup, District Judge, Presiding

                    Argued and Submitted May 15, 2018
                           Pasadena, California

                           Filed November 8, 2018
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page88ofof99
                                                                      99




         8         REGENTS OF THE UNIV. OF CAL. V. USDHS

             Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
                      and John B. Owens, Circuit Judges.

                           Opinion by Judge Wardlaw;
                          Concurrence by Judge Owens


                                   SUMMARY *


                                    Immigration

             In an action challenging the Department of Homeland
         Security’s rescission of Deferred Action for Childhood
         Arrivals (DACA), the panel affirmed the district court’s
         grant of preliminary injunctive relief, and affirmed in part
         the district court’s partial grant and partial denial of the
         government’s motion to dismiss for failure to state a claim.

             Begun in 2012, DACA allows those noncitizens who
         unwittingly entered the United States as children, who have
         clean criminal records, and who meet various educational or
         military service requirements to apply for two-year
         renewable periods of deferred action—a revocable decision
         by the government not to deport an otherwise removable
         person from the country. In 2014, Secretary of Homeland
         Security Jeh Johnson issued a memorandum that announced
         the related Deferred Action for Parents of Americans and
         Lawful Permanent Residents program (DAPA), which
         allowed deferred action for certain noncitizen parents of
         American citizens and lawful permanent residents, and
         expanded DACA. All of the policies outlined in the 2014

              *
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page99ofof99
                                                                      99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS               9

         Johnson memorandum were enjoined nationwide in a district
         court order upheld by the Fifth Circuit and affirmed by an
         equally divided Supreme Court. After a new presidential
         administration took office, Acting Secretary of Homeland
         Security Elaine Duke issued a memorandum in September
         2017 rescinding DACA.

             Suits were filed in the Northern District of California by
         the Regents of the University of California, a group of states
         led by California, the City of San Jose, the County of Santa
         Clara and Service Employees International Union Local 521,
         and a group of individual DACA recipients led by Dulce
         Garcia. The cases were consolidated, and the district court
         ordered the government to complete the administrative
         record. Seeking to avoid providing additional documents,
         the government filed a petition for mandamus, which this
         court denied. The government petitioned the Supreme Court
         for the same mandamus relief; the Court did not reach the
         merits of the administrative record dispute, but instructed the
         district court to rule on the government’s threshold
         arguments challenging reviewability of its rescission
         decision. The district court entered a preliminary injunction
         requiring DHS to adjudicate renewal applications for
         existing DACA recipients, and the court partially granted
         and partially denied the government’s motion to dismiss.

             The panel held that neither the Administrative Procedure
         Act nor the Immigration and Nationality Act (INA) barred
         judicial review of the decision to rescind DACA. With
         respect to the APA, the panel reviewed the cases of Heckler
         v. Chaney, 470 U.S. 821 (1985), Montana Air Chapter No.
         29 v. Federal Labor Relations Authority, 898 F.2d 753 (9th
         Cir. 1990), and City of Arlington v. FCC, 569 U.S. 290
         (2013). The panel concluded that, where the agency’s
         decision is based not on an exercise of discretion, but instead
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page10
                                                                10ofof99
                                                                       99




          10      REGENTS OF THE UNIV. OF CAL. V. USDHS

          on a belief that any alternative choice was foreclosed by law
          because the agency lacked authority, the APA’s “committed
          to agency discretion” bar to reviewability, 5 U.S.C.
          § 701(a)(2), does not apply. The panel also concluded that
          the Acting Secretary based the rescission of DACA solely
          on a belief that DACA was beyond the authority of DHS.
          Accordingly, the panel determined that the rescission was
          within the realm of agency actions reviewable under the
          APA.

              With respect to the INA, the panel rejected the
          government’s contention that review was barred by 8 U.S.C.
          § 1252(g), which precludes judicial review of “any cause or
          claim by or on behalf of any alien arising from the decision
          or action of the [Secretary of Homeland Security] to
          commence proceedings, adjudicate cases, or execute
          removal orders.” The panel explained that, under Reno v.
          Am.-Arab Anti-Discrimination Comm., 525 U.S. 471 (1999),
          the rescission does not fall within the three discrete actions
          mentioned in 8 U.S.C. § 1252(g).

               Having concluded that neither the APA nor the INA
          precludes judicial review, the panel turned to the merits of
          the preliminary injunction and considered whether the
          agency was correct in concluding that DACA was unlawful.
          The Attorney General’s primary bases for concluding that
          DACA was illegal were that the program was “effectuated .
          . . without proper statutory authority” and that it amounted
          to “an unconstitutional exercise of authority.” More
          specifically, the Attorney General asserted that “the DACA
          policy has the same legal and constitutional defects that the
          courts recognized as to DAPA” in the Fifth Circuit litigation.
          The panel considered the DAPA litigation, comparing
          aspects of DAPA and DACA, and concluded that that
          DACA was a permissible exercise of executive discretion,
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page11
                                                                11ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              11

          notwithstanding the Fifth Circuit’s conclusion that the
          related DAPA program exceeded DHS’s statutory authority.
          Thus, the panel concluded that, because the Acting Secretary
          was incorrect in her belief that DACA was illegal and had to
          be rescinded, plaintiffs are likely to succeed in
          demonstrating that the rescission must be set aside under the
          APA as arbitrary and capricious.

              The panel next concluded that the district court did not
          abuse its discretion in issuing a nationwide injunction,
          noting that such relief is commonplace in APA cases,
          promotes uniformity in immigration enforcement, and is
          necessary to provide the plaintiffs here with complete
          redress.

              Finally, addressing the district court’s order granting in
          part and denying in part the government’s motion to dismiss,
          the court concluded that the district court properly dismissed
          plaintiffs’ APA notice-and-comment claim, and their claim
          that the DACA rescission violates their substantive due
          process rights. The panel further concluded that the district
          court also properly denied the government’s motion to
          dismiss plaintiffs’ APA arbitrary-and-capricious claim, their
          claim that the new information-sharing policy violates their
          due process rights, and their claim that the DACA rescission
          violates their right to equal protection.

              Concurring in the judgment, Judge Owens wrote that, as
          he believed the Plaintiffs’ Equal Protection claim has some
          likelihood of success on the merits, he concurred in the
          judgment affirming the preliminary injunction. However,
          Judge Owens disagreed with the majority’s conclusion that
          otherwise unreviewable agency action is reviewable when
          the agency justifies its action by reference to its
          understanding of its jurisdiction. Therefore, Judge Owens
          would hold that § 701(a)(2) precludes the court from
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page12
                                                                12ofof99
                                                                       99




          12       REGENTS OF THE UNIV. OF CAL. V. USDHS

          subjecting DACA’s rescission to arbitrary-and-capricious
          review. Judge Owens would also affirm the preliminary
          injunction and remand for consideration whether Plaintiffs
          have demonstrated a likelihood of success on the merits of
          their Equal Protection claim.

              As for the government’s appeal from the motions to
          dismiss, Judge Owens dissented from the majority’s holding
          to affirm the district court’s denial of the motion to dismiss
          Plaintiffs’ APA arbitrary-and-capricious claim. However,
          he concurred in the majority’s holding to affirm the district
          court’s dismissal of Plaintiffs’ APA notice-and-comment
          claim. He also concurred in the judgment to affirm the
          district court’s ruling on Plaintiffs’ Due Process claims. He
          also agreed with the majority’s decision to affirm the district
          court’s denial of the motion to dismiss the Equal Protection
          claim and hold that the Equal Protection claim offers an
          alternative ground to affirm the preliminary injunction.


                                   COUNSEL

          Hashim M. Mooppan (argued), Deputy Assistant Attorney
          General; Thomas Pulham, Abby C. Wright, and Mark B.
          Stern, Appellate Staff; Alex G. Tse, Acting United States
          Attorney; Chad A. Readler, Acting Assistant Attorney
          General; United States Department of Justice, Washington,
          D.C.; for Defendants-Appellants.

          Michael J. Mongan (argued), Deputy Solicitor General;
          Samuel P. Siegel, Associate Deputy Solicitor General;
          James F. Zahradka II, Deputy Attorney General; Michael L.
          Newman, Supervising Deputy Attorney General; Edward C.
          DuMont, Solicitor General; Xavier Becerra, Attorney
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page13
                                                                13ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS           13

          General; Office of the Attorney General, San Francisco,
          California; for Plaintiff-Appellee State of California.

          Susan P. Herman, Deputy Attorney General; Janet T. Mills,
          Attorney General; Office of the Attorney General, Augusta,
          Maine; for Plaintiff-Appellee State of Maine.

          Jacob Campion, Assistant Attorney General; Lori Swanson,
          Attorney General; Office of the Attorney General, St. Paul,
          Minnesota; for Plaintiff-Appellee State of Minnesota.

          Leah J. Tullin, Assistant Attorney General; Steven M.
          Sullivan, Solicitor General; Brian E. Frosh, Attorney
          General; Attorney General’s Office, Baltimore, Maryland;
          for Plaintiff-Appellee State of Maryland.

          Jeffrey Michael Davidson (argued), Breanna K. Jones,
          David S. Watnick, Erika Douglas, and Mónica Ramírez
          Almadani, Covington & Burling LLP, San Francisco,
          California; Ivano M. Ventresca, Megan A. Crowley,
          Alexander A. Berengaut, Mark H. Lynch, and Robert A.
          Long, Covington & Burling LLP, Washington, D.C.; for
          Plaintiff-Appellee The Regents of the University of
          California, et al.

          Brian Danitz, Tamarah Prevost, and Justin T. Berger,
          Cotchett Pitre & McCarthy LLP, Burlingame, California, for
          Plaintiff-Appellee City of San José.

          Mark D. Rosenbaum (argued), Malhar Shah, and Judy
          London, Public Counsel, Los Angeles, California; Haley S.
          Morrisson, Matthew S. Rozen, and Nicole A. Saharsky,
          Gibson Dunn & Crutcher LLP, Washington, D.C.; Kelsey J.
          Helland, Jonathan N. Soleimani, Kirsten Galler, Ethan D.
          Dettmer, and Theodore J. Boutrous Jr., Gibson Dunn &
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page14
                                                                14ofof99
                                                                       99




          14      REGENTS OF THE UNIV. OF CAL. V. USDHS

          Crutcher LLP, Los Angeles, California; Luis Cortes
          Romera, Barrera Legal Group PLLC, Kent, Washington;
          Erwin Chemerinsky, Berkeley, California; Laurence H.
          Tribe, Cambridge, Massachusetts; Leah M. Litman, Irvine,
          California; for Plaintiffs-Appellees Dulce Garcia, Miriam
          Gonzalez Avila, Saul Jimenez Suarez, Virdiana Chabolla
          Mendoza, Norma Ramirez, and Jirayut Latthivongskorn.

          Andrew Kushner, Eric P. Brown, and Stacey M. Leyton,
          Altshuler Berzon LLP, San Francisco, California, for
          Plaintiff-Appellee County of Santa Clara and Service
          Employees International Union Local 521.

          Marcelo Quiñones, Laura S. Trice, Greta S. Hansen, and
          James R. Williams, Office of the County Counsel, County of
          Santa Clara, San Jose, California, for Plaintiff-Appellee
          County of Santa Clara.

          Jessica Levin, Melissa Lee, Lorraine K. Bannai, and Robert
          S. Chang, Ronald A. Peterson Law Clinic, Seattle University
          School of Law, Seattle, Washington, for Amici Curiae 42
          Historians and the Fred T. Korematsu Center for Law and
          Equality.

          Leo Gertner, Deborah L. Smith, and Nicole G. Berner,
          Service Employees International Union, Washington, D.C.;
          Deepak Gupta, Gupta Wessler PLLC, Washington, D.C.;
          David J. Strom, American Federation of Teachers,
          Washington, D.C.; Judith Rivlin, American Federation of
          State, County, and Municipal Employees, Washington,
          D.C.; Patricia M. Shea, Communications Workers of
          America, Washington, D.C.; Bradley Raymond,
          International Brotherhood of Teamsters, Washington, D.C.;
          Joseph E. Kolick Jr., International Union of Painters and
          Allied Trades, Hanover, Maryland; Mario Martínez,
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page15
                                                                15ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS           15

          Martínez Aguilasocho & Lynch APLC, Bakersfield,
          California; for Amici Curiae Service Employees
          International Union; American Federation of Teachers;
          American Federation of State, County and Municipal
          Employees; Communications Workers of America;
          International Brotherhood of Teamsters; International Union
          of Painters and Allied Trades; and United Farm Workers of
          America.

          Geoffrey S. Brounell and Peter Karanjia, Davis Wright
          Tremaine LLP, Washington, D.C., for Amicus Curiae
          United We Dream.

          Sean Goldhammer, Lubna A, Alam, Jason Walta, Emma
          Leheny, and Alice O’Brien, National Education Association,
          Washington, D.C.; Andra M. Donovan, San Diego Unified
          School District, San Diego, California; Abhas Hajela,
          Capitol Advisors Group LLC, Sacramento, California; Eric
          E. Stevens, Girard Edwards Stevens & Tucker LLP,
          Sacramento, California; Kathryn M. Sheffield, California
          Faculty Association, Sacramento, California; Glenn
          Rothner, Rothner Segall & Greenstone, Pasadena,
          California; D. Michael Ambrose and Elaine M. Yama-
          Garcia, California School Boards Association Education
          Legal Alliance, Sacramento, California; Jean Shin and Laura
          P. Juran, California Teachers Association, Burlingame,
          California; Vibiana M. Andrade, Los Angeles County Office
          of Education, Downey, California; Devora Navera Reed and
          David Holmquist, Los Angeles Unified School District, Los
          Angeles, California; Sonja H. Trainor and Francisco
          Negrón, National School Boards Association, Alexandria,
          Virginia; Michael L. Smith, Oakland Unified School
          District, Oakland, California; Raoul Bozio, Sacramento City
          Unified School District, Sacramento, California; for Amici
          Curiae Public Education Groups.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page16
                                                                16ofof99
                                                                       99




          16      REGENTS OF THE UNIV. OF CAL. V. USDHS

          Caryn C. Lederer, Chirag G. Badlani, and Matthew J. Piers,
          Hughes Socol Piers Resnick & Dym Ltd., Chicago, Illinois;
          Daniel B. Rice and Joshua A. Geltzer, Institute for
          Constitutional Advocacy and Protection, Georgetown
          University Law Center, Washington, D.C.; for Amici Curiae
          Current and Former Prosecutors and Law Enforcement
          Leaders.

          Zachary Kolodin, Michael N. Fresco, Adeel A. Mangi, and
          Steven A. Zalesin, Patterson Belknap Webb & Tyler LLP,
          New York, New York; Juvaria Khan, Sirine Shebaya, and
          Jonathan Smith, Muslim Advocates, Washington, D.C.; for
          Amici Curiae 119 Religious Organizations.

          Jennifer J. Yun, Ishan Bhabha, Lindsay C. Harrison, and
          Thomas J. Perrelli, Jenner & Block LLP, Washington, D.C.,
          for Amici Curiae Institutions of Higher Education.

          Jennifer B. Sokoler and Anton Metlitsky, O’Melveny &
          Myers LLP, New York, New York, for Amicus Curiae
          Eighteen Universities.

          Lauren R. Goldman and Karen W. Lin, Mayer Brown LLP,
          New York, New York; Andrew J. Pincus, Mayer Brown
          LLP, Washington, D.C.; Ari Holzblatt, Patrick J. Carome,
          and Seth Waxman, Wilmer Cutler Pickering Hale and Dorr
          LLP, Washington, D.C.; for Amici Curiae 102 Companies
          and Associations.

          John-Paul S. Deol and Daniel J. McCoy, Fenwick & West
          LLP, Mountain View, California; Mark S. Ross, James L.
          McGinnis, and Neil A.F. Popović, Sheppard Mullin Richter
          & Hampton LLP, San Francisco, California; for Amicus
          Curiae The Bar Association of San Francisco.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page17
                                                                17ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS            17

          Juan P. Valdivieso, Boies Schiller Flexner LLP, Oakland,
          California; Albert Giang, Boies Schiller Flexner LLP, Los
          Angeles, California; J. Wells Harrell and Joshua Riley,
          Boies Schiller Flexner LLP, Washington, D.C.; for Amici
          Curiae Former Federal Immigration and Homeland Security
          Officials.

          Kaitland M. Kennelly and William J. Schwartz, Cooley LLP,
          New York, New York, for Amici Curiae Partnership for
          Educational Justice, DelawareCAN: The Delaware
          Campaign for Achievement Now, HawaiiKidsCAN,
          NewMexicoKidsCAN, and Virginia Excels.

          Matthew Scherb, Michael Dundas, Valerie L. Flores, Leela
          A. Kapur, James P. Clark, and Michael N. Feuer, City
          Attorney, Office of the City Attorney, Los Angeles,
          California; Donna R. Ziegler, Alameda County Counsel,
          Oakland, California; Anne L. Morgan, City Attorney,
          Austin, Texas; Eugene O’Flaherty, City Corporation
          Counsel, Boston, Massachusetts; Cheryl Watson Fisher,
          City Solicitor, Chelsea, Massachusetts; Kimberly M. Foxx,
          States Attorney for Cook County, Chicago, Illinois; Jeremy
          Berry, City Attorney, Atlanta, Georgia; Farimah F. Brown,
          City Attorney, Berkeley, California; Nancy E. Glowa, City
          Solicitor, Cambridge, Massachusetts; Edward N. Siskel,
          City Corporation Counsel, Chicago, Illinois; Larry E. Casto,
          City Attorney, Dallas, Texas; Kristin M. Bronson, City
          Attorney of the City and County of Denver, Denver,
          Colorado; Gregory L. Thomas, City Attorney, Gary,
          Indiana; Ronald C. Lewis, City Attorney, Houston, Texas;
          Eleanor M. Dilkes, City Attorney, Iowa City, Iowa; Jennifer
          Vega-Brown, City Attorney, Las Cruces, New Mexico; Karl
          A. Racine, Attorney General, District of Colombia,
          Washington, D.C.; Donna Y. L. Leong, Corporation
          Counsel, Honolulu, Hawaii; Aaron O. Lavine, City
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page18
                                                                18ofof99
                                                                       99




          18      REGENTS OF THE UNIV. OF CAL. V. USDHS

          Attorney, Ithaca, New York; Daniel T. Satterberg, King
          County Prosecuting Attorney, Seattle, Washington; Charles
          Parkin, City Attorney, Long Beach, California; Margaret L.
          Carter, O’Melveny & Myers LLP, Los Angeles, California;
          Susan Segal, City Attorney, Minneapolis, Minnesota; John
          Rose Jr., Corporation Counsel, New Haven, Connecticut;
          Barbara J. Parker, City Attorney, Oakland, California; Tracy
          P. Reeve, City Attorney, Portland, Oregon; Michael P. May,
          City Attorney, Madison, Wisconsin; Charles J. McKee,
          Monterey County Counsel, Salinas, California; Zachary W.
          Carter, City Corporation Counsel, New York, New York;
          Marcel S. Pratt, Acting City Solicitor, Philadelphia,
          Pennsylvania; Jeffrey Dana, City Solicitor, Providence,
          Rhode Island; Timothy R. Curtin, City Corporation Counsel,
          Rochester, New York; Dennis J. Herrera, City Attorney for
          the City and County of San Francisco, San Francisco,
          California; Lane Dilg, City Attorney, Santa Monica,
          California; Francis X. Wright Jr., City Solicitor, Somerville,
          Massachusetts; Matthew D. Ruyak, Interim City Attorney,
          Sacramento, California; Kelley A. Brennan, City Attorney,
          Santa Fe, New Mexico; Peter S. Holmes, City Attorney;
          Seattle, Washington; Mike Rankin, City Attorney, Tucson,
          Arizona; Michael Jenkins, West Hollywood City Attorney,
          Jenkins & Hogan LLP, Manhattan Beach, California; John
          Daniel Reaves, General Counsel, The U.S. Conference of
          Mayors, Washington, D.C.; for Amici Curiae 40 Cities and
          Counties, The National League of Cities, and The United
          States Conference of Mayors.

          Jennifer Chang Newell and Katrina L. Eiland, ACLU
          Foundation Immigrants’ Rights Project, San Francisco,
          California; David Hausman, Michael K.T. Tan, and Lee
          Gelernt, ACLU Foundation Immigrants’ Rights Project,
          New York, New York; Julia Harumi Mass, ACLU
          Foundation of Northern California, San Francisco,
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page19
                                                                19ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS            19

          California; Ahilan T. Arulanantham, ACLU Foundation of
          Southern California, Los Angeles, California; David Loy,
          ACLU Foundation of San Diego & Imperial Counties, San
          Diego, California; for Amici Curiae American Civil
          Liberties Union Foundation, ACLU Foundation of Northern
          California, ACLU Foundation of Southern California, and
          ACLU Foundation of San Diego & Imperial Counties.

          Claire M. Blakey, Johanna S. Dennehy, and Harry Lee,
          Steptoe & Johnson LLP, Washington, D.C.; Christopher W.
          Smith, Steptoe & Johnson, Los Angeles, California; for
          Amici Curiae Immigration Law Scholars.

          Avi Zevin, Jack Lienke, and Richard L. Revesz, Institute for
          Policy Integrity, New York, New York, for Amicus Curiae
          Institute for Policy Integrity at New York University School
          of Law.

          Anna-Rose Mathieson and Ben Feuer, California Appellate
          Law Group LLP, San Francisco, California; Daniel Hemel,
          Chicago, Illinois; Seth Davis, Irvine, California; for Amici
          Curiae Twenty-Four Law Professors.

          Philicia Hill, Dorian Spence, Dariely Rodriguez, and Jon
          Greenbaum, The Lawyers’ Committee for Civil Rights
          Under Law, Washington, D.C.; Sameer P. Sheikh, Martin L.
          Saad, John F. Cooney, and William D. Coston, Venable
          LLP, Washington, D.C.; for Amici Curiae The Lawyers’
          Committee for Civil Rights Under Law, Anti-Defamation
          League, and Social Justice Organizations.

          Joan R. Li, Kara C. Wilson, Monique R. Sherman, and
          Maureen P. Alger, Cooley LLP, Palo Alto, California, for
          Amici Curiae Legal Services Organizations.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page20
                                                                20ofof99
                                                                       99




          20      REGENTS OF THE UNIV. OF CAL. V. USDHS

          Mary Kelley Persyn, Persyn Law & Policy, San Francisco,
          California, for Amici Curiae American Professional Society
          on the Abuse of Children and California Professional
          Society on the Abuse of Children.

          Christopher J. Hajec, Immigration Reform Law Institute,
          Washington, D.C., for Amicus Curiae The Immigration
          Reform Law Institute.


                                  OPINION

          WARDLAW, Circuit Judge:

              It is no hyperbole to say that Dulce Garcia embodies the
          American dream. Born into poverty, Garcia and her parents
          shared a San Diego house with other families to save money
          on rent; she was even homeless for a time as a child. But she
          studied hard and excelled academically in high school.
          When her family could not afford to send her to the top
          university where she had been accepted, Garcia enrolled in
          a local community college and ultimately put herself through
          a four-year university, where she again excelled while
          working full-time as a legal assistant. She then was awarded
          a scholarship that, together with her mother’s life savings,
          enabled her to fulfill her longstanding dream of attending
          and graduating from law school. Today, Garcia maintains a
          thriving legal practice in San Diego, where she represents
          members of underserved communities in civil, criminal, and
          immigration proceedings.

              On the surface, Dulce Garcia appears no different from
          any other productive—indeed, inspiring—young American.
          But one thing sets her apart. Garcia’s parents brought her to
          this country in violation of United States immigration laws
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page21
                                                                21ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS             21

          when she was four years old. Though the United States of
          America is the only home she has ever known, Dulce Garcia
          is an undocumented immigrant.

              Recognizing the cruelty and wastefulness of deporting
          productive young people to countries with which they have
          no ties, the Secretary of Homeland Security announced a
          policy in 2012 that would provide some relief to individuals
          like Garcia, while allowing our communities to continue to
          benefit from their contributions. Known as Deferred Action
          for Childhood Arrivals, or DACA, the program allows those
          noncitizens who unwittingly entered the United States as
          children, who have clean criminal records, and who meet
          various educational or military service requirements to apply
          for two-year renewable periods of deferred action—a
          revocable decision by the government not to deport an
          otherwise removable person from the country. DACA also
          allows recipients to apply for authorization to work in this
          country legally, paying taxes and operating in the above-
          ground economy. Garcia, along with hundreds of thousands
          of other young people, trusting the government to honor its
          promises, leapt at the opportunity.

             But after a change in presidential administrations, in
          2017 the government moved to end the DACA program.
          Why? According to the Acting Secretary of Homeland
          Security, upon the legal advice of the Attorney General,
          DACA was illegal from its inception, and therefore could no
          longer continue in effect. And after Dulce Garcia—along
          with other DACA recipients and affected states,
          municipalities, and organizations—challenged this
          conclusion in the federal courts, the government adopted the
          position that its fundamentally legal determination that
          DACA is unlawful is unreviewable by the judicial branch.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page22
                                                                22ofof99
                                                                       99




          22       REGENTS OF THE UNIV. OF CAL. V. USDHS

              With due respect for the Executive Branch, we disagree.
          The government may not simultaneously both assert that its
          actions are legally compelled, based on its interpretation of
          the law, and avoid review of that assertion by the judicial
          branch, whose “province and duty” it is “to say what the law
          is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).
          The government’s decision to rescind DACA is subject to
          judicial review. And, upon review, we conclude that
          plaintiffs are likely to succeed on their claim that the
          rescission of DACA—at least as justified on this record—is
          arbitrary, capricious, or otherwise not in accordance with
          law. We therefore affirm the district court’s grant of
          preliminary injunctive relief. 1

                                             I.

          A. History of Deferred Action

              The central benefit available under the DACA program
          is deferred action. Because much of this dispute revolves
          around the legitimacy of that practice, we begin by
          reviewing the Executive Branch’s historical use of deferred
          action.

              The basic concept is a simple one: deferred action is a
          decision by Executive Branch officials not to pursue
          deportation proceedings against an individual or class of
          individuals otherwise eligible for removal from this country.
          See 6 Charles Gordon et al., Immigration Law & Procedure
          § 72.03[2][h] (2018) (“To ameliorate a harsh and unjust
          outcome, the immigration agency may decline to institute
          proceedings, may terminate proceedings, or may decline to

               1
               We also affirm in part the district court’s partial grant and partial
         denial of the government’s motion to dismiss for failure to state a claim.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page23
                                                                23ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              23

          execute a final order of deportation. This commendable
          exercise in administrative discretion . . . is now designated
          as deferred action.”); Barahona-Gomez v. Reno, 236 F.3d
          1115, 1119 n.3 (9th Cir. 2001) (“Deferred action refers to an
          exercise of administrative discretion by the [immigration
          agency] under which [it] takes no action to proceed against
          an apparently deportable alien based on a prescribed set of
          factors generally related to humanitarian grounds.” (internal
          quotation marks omitted)); Hiroshi Motomura, Immigration
          Outside the Law 29 (2014) (noting that “deferred action is
          usually granted only for limited periods of time and does not
          provide a path to lawful permanent resident status or
          citizenship”).

              Unlike most other forms of relief from deportation,
          deferred action is not expressly grounded in statute. It arises
          instead from the Executive’s inherent authority to allocate
          resources and prioritize cases. Cf. 6 U.S.C. § 202(5)
          (charging the Secretary of Homeland Security with
          “[e]stablishing national immigration enforcement policies
          and priorities”). As such, recipients of deferred action
          “enjoy no formal immigration status.” Ariz. Dream Act
          Coal. v. Brewer, 855 F.3d 957, 964 (9th Cir. 2017) (Brewer
          II). But despite its non-statutory origins, Congress has
          historically recognized the existence of deferred action in
          amendments to the Immigration and Nationality Act (INA),
          as well as other statutory enactments. See 8 U.S.C.
          § 1227(d)(2) (“The denial of a request for an administrative
          stay of removal under this subsection shall not preclude the
          alien from applying for . . . deferred action[.]”); REAL ID
          Act of 2005, Pub. L. No. 109-13, § 202(c)(2), 119 Stat. 231,
          313 (2005) (listing proof of “approved deferred action
          status” as sufficient “evidence of lawful status” for the
          issuance of a driver’s license). The Supreme Court has also
          recognized deferred action by name, describing the
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page24
                                                                24ofof99
                                                                       99




          24      REGENTS OF THE UNIV. OF CAL. V. USDHS

          Executive’s “regular practice (which ha[s] come to be
          known as ‘deferred action’) of exercising discretion for
          humanitarian reasons or simply for its own convenience.”
          Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S.
          471, 483–84 (1999) (AADC). Thus, “it is well settled that
          the Secretary [of Homeland Security] can exercise deferred
          action.” Brewer II, 855 F.3d at 967.

              Official records of administrative discretion in
          immigration enforcement date at least back to the turn of the
          twentieth century, not long after the enactment of the
          nation’s first general immigration statute in 1882. See Act
          of Aug. 3, 1882, ch. 376, 22 Stat. 214. A 1909 Department
          of Justice circular regarding statutorily authorized
          denaturalization instructed that “as a general rule, good
          cause is not shown for the institution of proceedings . . .
          unless some substantial results are to be achieved thereby in
          the way of betterment of the citizenship of the country.”
          U.S. Dep’t of Justice, Circular Letter No. 107 (Sept. 20,
          1909) (quoted in Memorandum from Sam Bernsen, Gen.
          Counsel, INS, Legal Opinion Regarding Service Exercise of
          Prosecutorial Discretion at 4 (Jul. 15, 1976) (Bernsen
          Memorandum)).

              The government’s exercise of deferred action in
          particular first came to light in the 1970s, as a result of
          Freedom of Information Act litigation over the
          government’s efforts to deport John Lennon and Yoko Ono,
          apparently based on Lennon’s “British conviction for
          marijuana possession.” Motomura, supra, at 28; see
          generally Shoba Sivaprasad Wadhia, Beyond Deportation:
          The Role of Prosecutorial Discretion in Immigration Cases
          2–27 (2015). Then known as “nonpriority status,” the
          practice had been observed in secret within the former
          Immigration and Naturalization Service (INS) since at least
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page25
                                                                25ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              25

          the 1950s, but INS officials had publicly denied its
          existence. See Leon Wildes, The Nonpriority Program of
          the Immigration and Naturalization Service Goes Public:
          The Litigative Use of the Freedom of Information Act,
          14 San Diego L. Rev. 42, 52–53 (1976); Wadhia, supra,
          at 16. After the Lennon case revealed the practice, the INS
          issued its first public guidance on the use of deferred action,
          stating that “[i]n every case where the district director
          determines that adverse action would be unconscionable
          because of the existence of appealing humanitarian factors,
          he shall recommend consideration for nonpriority.”
          Immigration and Naturalization Service, Operations
          Instructions § 103.1(a)(1)(ii) (1975) (quoted in Wadhia,
          supra, at 17). Although the 1975 guidance was rescinded in
          1997, DHS officials continue to apply the same
          humanitarian factors in deciding whether to grant an
          individual deferred action. 6 Gordon et al., supra,
          § 72.03[2][h] & nn.133–34; see also AADC, 525 U.S. at 484
          n.8.

              In addition to case-by-case adjudications, the Executive
          Branch has frequently applied deferred action and related
          forms of discretionary relief programmatically, to entire
          classes of otherwise removable noncitizens. Indeed, the
          Congressional Research Service has compiled a list of
          twenty-one such “administrative directives on blanket or
          categorical deferrals of deportation” issued between 1976
          and 2011. Andorra Bruno et al., Cong. Research Serv.,
          Analysis of June 15, 2012 DHS Memorandum, Exercising
          Prosecutorial Discretion with Respect to Individuals Who
          Came to the United States as Children 20–23 (July 13,
          2012); see also id. at 9 (“The executive branch has provided
          blanket or categorical deferrals of deportation numerous
          times over the years.”).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page26
                                                                26ofof99
                                                                       99




          26       REGENTS OF THE UNIV. OF CAL. V. USDHS

              To take one early example, in 1956 President
          Eisenhower extended immigration parole to over thirty
          thousand Hungarian refugees who were otherwise unable to
          immigrate to the United States because of restrictive quotas
          then in existence. See White House Statement on the
          Termination of the Emergency Program for Hungarian
          Refugees (Dec. 28, 1957). The power to parole—that is, to
          allow a noncitizen physically to enter the country, while
          treating that person as “at the border” for purposes of
          immigration law—is established by statute, but the version
          of the INA in existence when President Eisenhower acted
          did not explicitly authorize programmatic exercises of the
          parole power. 2 Immigration and Nationality Act of 1952,
          Pub. L. No. 82-414, § 212(d)(5), 66 Stat. 163, 188. See
          generally 6 Gordon et al., supra, § 62.01. Subsequent
          presidents made use of similar categorical parole initiatives.
          Wadhia, supra, at 30.

               Another salient example is the Family Fairness program,
          established by the Reagan Administration and expanded
          under President George H.W. Bush. The Immigration
          Reform and Control Act of 1986 (IRCA) had provided a
          pathway to legal status for hundreds of thousands of
          undocumented noncitizens, but did not make any provision
          for their close relatives unless those individuals separately
          qualified under the Act’s criteria. See generally 3 Gordon et
          al., supra, § 38.06. President Reagan’s INS Commissioner
          interpreted IRCA not to authorize immigration benefits for

               2
                Indeed, there is evidence that “Congress originally intended that
         parole would be used on a case-by-case basis on behalf of individual
         aliens.” Cong. Research Serv., Review of U.S. Refugee Resettlement
         Programs & Policies 8 (1980); see also S. Rep. No. 89-748, at 17 (1965).
         The statute was amended in 1980 to expressly prohibit categorical grants
         of parole. Refugee Act of 1980, Pub. L. No. 96-212, § 203(f), 94 Stat.
         102, 108; see 8 U.S.C. § 1182(d)(5).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page27
                                                                27ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                     27

          anyone outside the statutory criteria, but nevertheless
          exercised executive discretion to defer the deportation of the
          minor children of noncitizens legalized under the statute.
          Alan C. Nelson, Comm’r, INS, Legalization & Family
          Fairness: An Analysis (Oct. 21, 1987). And in 1990, the INS
          instituted “significant liberalizations” of the policy by
          granting one-year periods of extended voluntary departure to
          children and spouses of individuals legalized under IRCA
          who could establish admissibility, continuous residency, and
          a clean criminal record. INS Reverses Family Fairness
          Policy, 67 No. 6 Interpreter Releases 153 (Feb. 5, 1990); see
          also 3 Gordon et al., supra, § 38.06. Contemporary
          estimates by INS officials of the number of people
          potentially eligible ranged as high as 1.5 million. 3 See
          Immigration Act of 1989 (Part 2): Hearings Before the
          Subcomm. on Immigration, Refugees & Int’l Law of the H.
          Comm. on the Judiciary, 101st Cong. 49, 56 (1990)
          (testimony of Gene McNary, Comm’r, INS). Extended
          voluntary departure, the mechanism through which these
          individuals were allowed to remain in the United States is,
          like deferred action, a creature of executive discretion not
          specifically authorized by statute. See Hotel & Rest. Emps.
          Union, Local 25 v. Smith, 846 F.2d 1499, 1510 (D.C. Cir.
          1988) (en banc) (opinion of Mikva, J.).

              Since then, the immigration agency has instituted
          categorical deferred action programs for self-petitioners
          under the Violence Against Women Act; applicants for T

             3
                There is some controversy surrounding this number. See generally
         Unconstitutionality of Obama’s Executive Actions on Immigration:
         Hearing Before the House Comm. on the Judiciary, 114th Cong. 84–85
         (2015) (written testimony of Professor Stephen H. Legomsky). But even
         the lowest reported contemporary estimate was that 100,000 people
         would actually benefit from the program, indicating a major policy
         initiative. See INS Reverses Family Fairness Policy, supra.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page28
                                                                28ofof99
                                                                       99




          28        REGENTS OF THE UNIV. OF CAL. V. USDHS

          and U visas (which are issued to victims of human
          trafficking and of certain crimes, respectively); foreign
          students unable to fulfill their visa requirements after
          Hurricane Katrina; and widowed spouses of United States
          citizens who had been married less than two years. None of
          these deferred action programs was expressly authorized by
          statute at the time they were initiated.

          B. The DACA Program

              DACA was announced in a June 15, 2012, memorandum
          from Secretary of Homeland Security Janet Napolitano,4
          entitled “Exercising Prosecutorial Discretion with Respect
          to Individuals Who Came to the United States as Children.”
          Secretary Napolitano explained that the nation’s
          immigration laws “are not designed . . . to remove
          productive young people to countries where they may not
          have lived or even speak the language,” especially where
          “many of these young people have already contributed to our
          country in significant ways,” and, because they were brought
          here as children, “lacked the intent to violate the law.” She
          therefore determined that “[p]rosecutorial discretion, which
          is used in so many other areas, is especially justified here.”

              The Napolitano memorandum thus laid out the basic
          criteria of the DACA program, under which a noncitizen will
          be considered for a grant of deferred action if he or she:

               •   came to the United States under the age of sixteen;




               4
                Napolitano is a party to this appeal in her current capacity as
          President of the University of California.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page29
                                                                29ofof99
                                                                       99




                     REGENTS OF THE UNIV. OF CAL. V. USDHS               29

             •     has continuously resided in the United States for at
                   least five years preceding [June 15, 2012] and is
                   present in the United States on [June 15, 2012];

             •     is currently in school, has graduated from high
                   school, has obtained a general education
                   development certificate, or is an honorably
                   discharged veteran of the Coast Guard or Armed
                   Forces of the United States;

             •     has not been convicted of a felony offense, a
                   significant misdemeanor offense, or multiple
                   misdemeanor offenses, nor otherwise poses a threat
                   to national security or public safety; and

             •     is not above the age of thirty [on June 15, 2012].5

              DACA applicants must submit extensive personal
          information to DHS, along with fees totaling nearly $500.
          Applicants also submit to biometric screening in which they
          are photographed and fingerprinted, enabling extensive
          biographical and biometric background checks. If those
          checks come back clean, each application is then evaluated
          for approval by DHS personnel on a case-by-case basis.

              If approved into the DACA program, an applicant is
          granted a renewable two-year term of deferred action—
          again, “a form of prosecutorial discretion whereby the
          Department of Homeland Security declines to pursue the
          removal of a person unlawfully present in the United States.”
          Brewer II, 855 F.3d at 967. In addition to the deferral of
          removal itself, pre-existing DHS regulations allow all
          deferred-action recipients to apply for employment

             5
                 This criterion became known as the “age cap.”
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page30
                                                                30ofof99
                                                                       99




          30       REGENTS OF THE UNIV. OF CAL. V. USDHS

          authorization, enabling them to work legally and pay taxes.
          8 U.S.C. § 1324a(h)(3) (empowering the Executive Branch
          to authorize the employment of noncitizens); 8 C.F.R.
          § 274a.12(c)(14) (providing that “[a]n alien who has been
          granted deferred action” is eligible for work authorization
          upon a showing of “economic necessity for employment”).
          Indeed, “DACA recipients are required to apply for
          employment authorization, in keeping with the Executive’s
          intention that DACA recipients remain ‘productive’
          members of society.” Ariz. Dream Act Coal. v. Brewer,
          757 F.3d 1053, 1062 (9th Cir. 2014) (Brewer I) (emphasis in
          original). Finally, DHS does not consider deferred-action
          recipients, including those benefitting from DACA, to
          accrue “unlawful presence” for purposes of the INA’s re-
          entry bars. 6 8 U.S.C. § 1182(a)(9)(B)(ii); see Brewer I,
          757 F.3d at 1059.


               6
               8 U.S.C. §§ 1182(a)(9)(B)(i)(I)–(II) establish a three-year and ten-
         year bar on admission after specified periods of “unlawful presence.”
         Additionally, 8 U.S.C. § 1182(a)(9)(C) provides a permanent bar on
         admission for immigrants who have accrued an aggregate of more than
         one year of “unlawful presence” and who later attempt to cross the border
         clandestinely. As the district court noted below, DHS “excludes
         recipients of deferred action from being ‘unlawfully present’ because
         their deferred action is considered a period of stay authorized by the
         government.” Regents of Univ. of Cal. v. DHS, 279 F. Supp. 3d 1011,
         1039 (N.D. Cal. 2018). As DHS noted in its DACA Frequently Asked
         Questions (FAQs), “[f]or purposes of future inadmissibility based upon
         unlawful presence, an individual whose case has been deferred is not
         considered to be unlawfully present during the period in which deferred
         action is in effect.” Importantly, however, “deferred action does not
         confer lawful status upon an individual, nor does it excuse any previous
         or subsequent periods of unlawful presence.”

              The FAQs are attached as an exhibit to the Regents complaint, and
         are cited pervasively throughout the Garcia complaint. See United
         States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (explaining that for
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page31
                                                                31ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                       31

              In an attempt to build on the success of the DACA
          program, in 2014 Secretary of Homeland Security Jeh
          Johnson issued a separate memorandum that both announced
          the related Deferred Action for Parents of Americans and
          Lawful Permanent Residents program (DAPA), which
          allowed deferred action for certain noncitizen parents of
          American citizens and lawful permanent residents, and
          expanded DACA by (1) removing the age cap, (2) extending
          the term of deferred-action and related work-authorization
          grants from two to three years, and (3) moving up the cutoff
          date by which an applicant must have been in the United
          States to January 1, 2010. Twenty-six states challenged this
          extension in federal court, arguing that DAPA is
          unconstitutional. All of the policies outlined in the Johnson
          memorandum were enjoined nationwide in a district court
          order upheld by the Fifth Circuit and affirmed by an equally
          divided Supreme Court. See United States v. Texas, 136 S.
          Ct. 2271 (2016); Texas v. United States, 809 F.3d 134 (5th
          Cir. 2015); Texas v. United States, 86 F. Supp. 3d 591 (S.D.
          Tex. 2015); see also Neil v. Biggers, 409 U.S. 188, 192
          (1972) (affirmance by an equally divided court has no
          precedential value). The original DACA program remained
          in effect.

              In 2017, a new presidential administration took office,
          bringing with it a change in immigration policy. On
          February 20, 2017, then-Secretary of Homeland Security
          John Kelly issued a memorandum that set out the


          purposes of a motion to dismiss, “[c]ertain written instruments attached
          to pleadings may be considered part of the pleading. Even if a document
          is not attached to a complaint, it may be incorporated by reference into a
          complaint if the plaintiff refers extensively to the document or the
          document forms the basis of the plaintiff’s claim.” (internal citation
          omitted)).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page32
                                                                32ofof99
                                                                       99




          32      REGENTS OF THE UNIV. OF CAL. V. USDHS

          administration’s new enforcement priorities, stating that “the
          Department no longer will exempt classes or categories of
          removable aliens from potential enforcement.” However,
          the memorandum explicitly left DACA and DAPA in place.
          In a second memorandum issued June 15, 2017, after
          “consider[ing] a number of factors, including the
          preliminary injunction in the [Texas] matter, the ongoing
          litigation, the fact that DAPA never took effect, and our new
          immigration enforcement priorities,” Secretary Kelly
          rescinded DAPA as an “exercise of [his] discretion.”

              Then, on June 28, 2017, Texas Attorney General Ken
          Paxton wrote to United States Attorney General Jefferson B.
          Sessions III threatening that if the federal government did
          not rescind DACA by September 5, 2017, Paxton would
          amend the complaint in the Texas litigation to challenge
          DACA as well as DAPA.

              On September 4, 2017, the day before Paxton’s deadline,
          Attorney General Sessions sent his own letter to Acting
          Secretary of Homeland Security Elaine Duke. The Attorney
          General’s letter “advise[d] that the Department of Homeland
          Security . . . should rescind” the DACA memorandum based
          on his legal opinion that the Department lacked statutory
          authority to have created DACA in the first place. He wrote:

                 DACA was effectuated by the previous
                 administration through executive action,
                 without proper statutory authority and with
                 no established end-date, after Congress’[s]
                 repeated rejection of proposed legislation that
                 would have accomplished a similar result.
                 Such an open-ended circumvention of
                 immigration laws was an unconstitutional
                 exercise of authority by the Executive
                 Branch.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page33
                                                                33ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS            33

          The Attorney General further opined that “[b]ecause the
          DACA policy has the same legal and constitutional defects
          that the courts recognized as to DAPA, it is likely that
          potentially imminent litigation would yield similar results
          with respect to DACA.”

               The very next day, following the Attorney General’s
          directive, Acting Secretary Duke issued a memorandum
          rescinding DACA. The memorandum begins with a
          “Background” section that covers DACA, DAPA, the Texas
          litigation, Secretary Kelly’s previous memoranda, Texas
          Attorney General Paxton’s threat, and the Attorney
          General’s letter. Then, in the section titled “Rescission of
          the June 15, 2012 DACA Memorandum,” the Duke
          memorandum states:

                 Taking into consideration the Supreme
                 Court’s and the Fifth Circuit’s rulings in the
                 ongoing litigation, and the September 4, 2017
                 letter from the Attorney General, it is clear
                 that the June 15, 2012 DACA program
                 should be terminated. In the exercise of my
                 authority     in     establishing      national
                 immigration policies and priorities, except
                 for the purposes explicitly identified below, I
                 hereby rescind the June 15, 2012
                 memorandum.

          The Duke memorandum further states that although DHS
          would stop accepting initial DACA requests effective
          immediately, the agency would provide a one-month
          window in which renewal applications could be filed for
          current DACA beneficiaries whose benefits were set to
          expire before March 5, 2018. It also states that DHS would
          not terminate existing grants of deferred action under DACA
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page34
                                                                34ofof99
                                                                       99




          34       REGENTS OF THE UNIV. OF CAL. V. USDHS

          “solely based on the directives in this memorandum.” Thus,
          beginning on March 5, 2018, each DACA recipient’s grant
          of deferred action would be allowed to expire at the end of
          its two-year term. As of September 4, 2017—the day before
          the rescission—approximately 689,800 individuals were
          enrolled in DACA.

          C. Procedural History

              The rescission of DACA instantly sparked litigation
          across the country, including the cases on appeal here. Suits
          were filed in the Northern District of California by the
          Regents of the University of California, a group of states led
          by California, the City of San Jose, the County of Santa
          Clara and Service Employees International Union Local 521,
          and a group of individual DACA recipients led by Dulce
          Garcia. The complaints included claims that the rescission
          was arbitrary and capricious under the Administrative
          Procedure Act (APA); that it was a substantive rule requiring
          notice-and-comment rulemaking under the APA; that it
          violated the due process and equal protection rights
          protected by the U.S. Constitution; and that DHS was
          equitably estopped from using the information provided on
          DACA applications for enforcement purposes. The cases
          were consolidated before Judge William Alsup in the
          District Court for the Northern District of California and
          proceeded to litigation.

              On October 17, 2017, the district court ordered the
          government to complete the administrative record, holding
          that the record proffered by the government was incomplete
          in several respects. Seeking to avoid providing additional
          documents, the government filed a petition for mandamus.
          In arguing its mandamus petition, the government took the
          position that the legality of the rescission should stand or fall
          based solely on the reasons and the record already provided
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page35
                                                                35ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                 35

          by the government. We denied the mandamus petition,
          stating that “the notion that the head of a United States
          agency would decide to terminate a program giving legal
          protections to roughly 800,000 people based solely on 256
          pages of publicly available documents is not credible, as the
          district court concluded.” In re United States, 875 F.3d
          1200, 1206 (9th Cir. 2017) (footnotes omitted).

              The government next petitioned the Supreme Court for
          the same mandamus relief; the Court did not reach the merits
          of the administrative record dispute, but instead instructed
          the district court to rule on the government’s threshold
          arguments challenging reviewability of its rescission
          decision before requiring the government to provide
          additional documents. In re United States, 138 S. Ct. 443,
          445 (2017). Thus, the administrative record in this case still
          consists of a scant 256 publicly available pages, roughly
          three-quarters of which are taken up by the three published
          judicial opinions from the Texas litigation.

              Returning to the district court, the government moved to
          dismiss the consolidated cases on jurisdictional grounds and
          for failure to state a claim, while the plaintiffs moved for a
          preliminary injunction. The district court granted the request
          for a nationwide preliminary injunction, holding that most of
          the plaintiffs had standing; 7 that neither the APA nor the
          INA barred judicial review; and that plaintiffs were likely to
          succeed on their claim that the decision to rescind DACA
          was arbitrary and capricious. The district court therefore
          entered a preliminary injunction requiring DHS to adjudicate
          renewal applications for existing DACA recipients.


              7
                Two states were dismissed from the case with leave to amend.
          That decision is not challenged on appeal.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page36
                                                                36ofof99
                                                                       99




          36       REGENTS OF THE UNIV. OF CAL. V. USDHS

              In a separate order, the court partially granted and
          partially denied the government’s motion to dismiss. The
          court dismissed plaintiffs’ notice-and-comment and
          Regulatory Flexibility Act claims; a due process claim
          premised on an entitlement to deferred action; and the
          equitable estoppel claim. The court denied the motion as to
          plaintiffs’ equal protection claim and a due process claim
          premised on an alleged change in DHS’s information-
          sharing policy.

              The district court certified the issues addressed in both
          its orders for interlocutory review under 28 U.S.C.
          § 1292(b). We granted the government’s petition for
          permission to appeal the orders. Plaintiffs cross-appealed,
          asserting that the district court erroneously dismissed their
          notice-and-comment and due process claims.

                                        II.

              “We review the district court’s decision to grant or deny
          a preliminary injunction for abuse of discretion.” Hernandez
          v. Sessions, 872 F.3d 976, 987 (9th Cir. 2017) (quoting Sw.
          Voter Registration Educ. Project v. Shelley, 344 F.3d 914,
          918 (9th Cir. 2003) (en banc) (per curiam)). Within this
          inquiry, “[w]e review the district court’s legal conclusions
          de novo, the factual findings underlying its decision for clear
          error.” Id. (quoting K.W. ex rel. D.W. v. Armstrong,
          789 F.3d 962, 969 (9th Cir. 2015)). A district court’s
          decision on a motion to dismiss for lack of subject matter
          jurisdiction or for failure to state a claim is also reviewed de
          novo. See, e.g., Davidson v. Kimberly-Clark Corp., 889 F.3d
          956, 963 (9th Cir. 2017).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page37
                                                                37ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                       37

                                            III.

              The threshold question in this case is in many ways also
          the most pivotal: is Acting Secretary Duke’s decision to
          rescind the DACA program reviewable by the courts at all?
          The government contends that both the APA and the INA
          bar judicial review; we address each statute in turn.

          A. Reviewability under the APA

              The APA provides for broad judicial review of agency
          action: “A person suffering legal wrong because of agency
          action, or adversely affected or aggrieved by agency action
          within the meaning of a relevant statute, is entitled to judicial
          review thereof.” 5 U.S.C. § 702. Thus, as a general matter,
          the Supreme Court has consistently articulated “a ‘strong
          presumption’ favoring judicial review of administrative
          action.” Mach Mining, LLC v. EEOC, 135 S. Ct. 1645, 1651
          (2015) (quoting Bowen v. Mich. Acad. of Family Physicians,
          476 U.S. 667, 670 (1986)); see also, e.g., Lincoln v. Vigil,
          508 U.S. 182, 190 (1993) (“[W]e have read the APA as
          embodying a ‘basic presumption of judicial review.’”)
          (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 140
          (1967)).

               However, the APA also forecloses judicial review under
          its procedures to the extent that “agency action is committed
          to agency discretion by law.” 5 U.S.C. § 701(a)(2). 8 “This

              8
                This bar does not affect a plaintiff’s ability to bring freestanding
          constitutional claims. See Webster v. Doe, 486 U.S. 592, 601–05 (1988);
          Padula v. Webster, 822 F.2d 97, 101 (D.C. Cir. 1987) (“[E]ven where
          agency action is ‘committed to agency discretion by law,’ review is still
          available to determine if the Constitution has been violated.” (quoting
          Doe v. Casey, 796 F.2d 1508, 1517–18 n.33 (1986), aff’d in part, rev’d
          in part on other grounds, Webster v. Doe, 486 U.S. 592 (1988))).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page38
                                                                38ofof99
                                                                       99




          38      REGENTS OF THE UNIV. OF CAL. V. USDHS

          is a very narrow exception” that comes into play only “in
          those rare instances where statutes are drawn in such broad
          terms that in a given case there is no law to apply.” Citizens
          to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 410
          (1971) (internal quotation marks omitted), abrogated on
          other grounds by Califano v. Sanders, 430 U.S. 99 (1977);
          see also Heckler v. Chaney, 470 U.S. 821, 830 (1985)
          (“[R]eview is not to be had if the statute is drawn so that a
          court would have no meaningful standard against which to
          judge the agency’s exercise of discretion.”).

              In Heckler v. Chaney, the Supreme Court analyzed this
          exception in considering “the extent to which a decision of
          an administrative agency to exercise its ‘discretion’ not to
          undertake certain enforcement actions is subject to judicial
          review under the [APA].” 470 U.S. at 823. In Chaney, the
          Commissioner of the Food and Drug Administration (FDA)
          declined to take investigatory and enforcement action
          against state prison officials’ use of drugs, which had been
          FDA-approved for medical use, in human executions. Id. at
          823–24. A group of prisoners on death row had petitioned
          the FDA, arguing that using the drugs to execute humans
          was unlawful because they were only approved for medical
          use, and not for executions. Id. Responding to the petition,
          the Commissioner questioned whether the FDA had
          jurisdiction to prohibit the use of drugs in executions, but
          went on to conclude that even if the agency did have
          jurisdiction, it would “decline to exercise it under [the
          agency’s] inherent discretion to” do so. Id. at 824. The
          inmates then sued the FDA, attempting to invoke the APA’s
          framework for judicial review. Id. at 825.

              The Supreme Court held that the FDA Commissioner’s
          discretionary decision not to enforce the Food, Drug, and
          Cosmetic Act against state prison officials was unreviewable
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page39
                                                                39ofof99
                                                                       99




                     REGENTS OF THE UNIV. OF CAL. V. USDHS                      39

          under the APA. Chaney, 470 U.S. at 837–38. The Court
          identified a pre-APA “tradition” under which “an agency’s
          decision not to prosecute or enforce . . . is a decision
          generally committed to an agency’s absolute discretion,” and
          concluded that “the Congress enacting the APA did not
          intend to alter that tradition.” Id. at 831–32. As the Court
          summed up its holding, “[t]he general exception to
          reviewability provided by § 701(a)(2) for action ‘committed
          to agency discretion’ remains a narrow one, but within that
          exception are included agency refusals to institute
          investigative or enforcement proceedings, unless Congress
          has indicated otherwise.” Id. at 838 (citation omitted). That
          is, the normal presumption in favor of judicial review is
          reversed when the agency action in question is a refusal to
          enforce the substantive law.

              Importantly for present purposes, the Court explicitly
          left open the question whether “a refusal by the agency to
          institute proceedings based solely on the belief that it lacks
          jurisdiction” might be reviewable notwithstanding this
          general rule. Chaney, 470 U.S. at 833 n.4 (“[W]e express no
          opinion on whether such decisions would be unreviewable
          under § 701(a)(2) . . . .”). 9 This reservation makes perfect

             9
                 Chaney’s footnote 4 reads in its entirety:

                          We do not have in this case a refusal by the agency
                    to institute proceedings based solely on the belief that
                    it lacks jurisdiction. Nor do we have a situation where
                    it could justifiably be found that the agency has
                    “consciously and expressly adopted a general policy”
                    that is so extreme as to amount to an abdication of its
                    statutory responsibilities.      See, e.g., Adams v.
                    Richardson, 156 U.S. App. D.C. 267, 480 F.2d 1159
                    (1973) (en banc). Although we express no opinion on
                    whether such decisions would be unreviewable under
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page40
                                                                40ofof99
                                                                       99




          40        REGENTS OF THE UNIV. OF CAL. V. USDHS

          sense. It is one thing to read the APA’s exception for
          “agency action [] committed to agency discretion by law” as
          including the Executive’s discretionary decisions to decline
          enforcement, given a pre-existing legal tradition that had
          treated those decisions as unreviewable. It would be quite
          another to say that an agency’s non-discretionary belief that
          it lacked the power to enforce the law was similarly
          “committed to agency discretion.” 5 U.S.C. § 701(a)(2); see
          Chaney, 470 U.S. at 833 n.4 (“[W]e note that in those
          situations [involving a belief that the agency lacked
          discretion,] the statute conferring authority on the agency
          might indicate that such decisions were not ‘committed to
          agency discretion.’”).

              Several years after Chaney, our court directly addressed
          the question that the Supreme Court had left open. In
          Montana Air Chapter No. 29 v. Federal Labor Relations
          Authority, a union representing civilian Air National Guard
          employees filed an unfair labor practice charge against the
          National Guard Bureau, but the Federal Labor Relations
          Authority (FLRA) refused to issue a complaint. 898 F.2d
          753, 755 (9th Cir. 1990). The opinion letters issued by
          FLRA’s general counsel indicated that he had “determined,
          according to his interpretation of the statutes and regulations,
          that he lacked jurisdiction to issue an unfair labor practice
          complaint” under the circumstances. Id. at 757.

             Acknowledging Chaney’s rule that “[a]n agency’s
          decision not to take enforcement action . . . is presumed to

                   § 701(a)(2), we note that in those situations the statute
                   conferring authority on the agency might indicate that
                   such decisions were not “committed to agency
                   discretion.”

               Heckler v. Chaney, 470 U.S. 821, 833 n.4 (emphasis added).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page41
                                                                41ofof99
                                                                       99




                     REGENTS OF THE UNIV. OF CAL. V. USDHS                         41

          be immune from judicial review,” we noted that the Supreme
          Court had nevertheless “suggested that discretionary
          nonenforcement decisions may be reviewable when” the
          refusal to enforce is based on a supposed lack of jurisdiction.
          Id. at 756 (citing Chaney, 470 U.S. at 833 n.4). We took the
          next logical step, holding that Chaney’s presumption of
          nonreviewability “may be overcome if the refusal is based
          solely on the erroneous belief that the agency lacks
          jurisdiction.” Id. at 754. Because “the General Counsel’s
          decision not to issue an unfair labor practice complaint was
          based on his belief that he lacked jurisdiction to issue such a
          complaint,” we proceeded to “examine the General
          Counsel’s statutory and regulatory interpretations to
          determine if his belief that he lacked jurisdiction was
          correct.” Id. at 757. 10

              The final piece of the APA reviewability puzzle is the
          Supreme Court’s decision in City of Arlington v. FCC,
          569 U.S. 290 (2013). There, the Court was faced with the
          question whether an agency’s determination of its own
          jurisdiction is entitled to the same deference as any other
          agency interpretation under Chevron, U.S.A., Inc. v. Natural
          Resources Defense Council, Inc., 467 U.S. 837 (1984).
          Writing for the Court, Justice Scalia explained in no
          uncertain terms that in the context of administrative
          agencies, “the distinction between ‘jurisdictional’ and
          ‘nonjurisdictional’ interpretations is a mirage.” City of

              10
                 We reject the government’s reading of Montana Air, under which
          the Chaney presumption would be overcome only if the agency action is
          based on a belief in a lack of jurisdiction, and the refusal to enforce is so
          extreme as to become an abdication of the agency’s statutory
          responsibilities. Both Chaney and Montana Air make clear that these are
          two independent exceptions to the narrow rule of nonreviewability, not
          two elements of a single test. Chaney, 470 U.S. at 833 n.4; Montana Air,
          898 F.2d at 756.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page42
                                                                42ofof99
                                                                       99




          42        REGENTS OF THE UNIV. OF CAL. V. USDHS

          Arlington, 569 U.S. at 297. With respect to courts, the
          jurisdictional/nonjurisdictional divide is a real and
          consequential one, because “[a] court’s power to decide a
          case is independent of whether its decision is correct . . . .
          Put differently, a jurisdictionally proper but substantively
          incorrect judicial decision is not ultra vires.” Id. But the
          same is not true with respect to agencies: “Both their power
          to act and how they are to act is authoritatively prescribed by
          Congress, so that when they act improperly, no less than
          when they act beyond their jurisdiction, what they do is ultra
          vires.” Id. Thus, the Court concluded, “[t]he reality, laid
          bare, is that there is no difference, insofar as the validity of
          agency action is concerned, between an agency’s exceeding
          the scope of its authority (its ‘jurisdiction’) and its exceeding
          authorized application of authority that it unquestionably
          has.” Id. at 299 (emphasis in original). 11

              To summarize, Chaney holds that an agency’s refusal to
          enforce the substantive law is presumptively unreviewable
          because that discretionary nonenforcement function is
          “committed to agency discretion” within the meaning of the
          APA. Montana Air builds upon the question left open by
          Chaney’s footnote four, explaining that a nonenforcement
          decision is reviewable notwithstanding Chaney if the
          decision was based solely on the agency’s belief that it
          lacked jurisdiction to act. And City of Arlington teaches that
          there is no difference between an agency that lacks

               11
                  The opinion is replete with equally emphatic—and equally
          quotable—formulations of the same point. See, e.g., City of Arlington,
          569 U.S. at 301 (“In sum, judges should not waste their time in the
          mental acrobatics needed to decide whether an agency’s interpretation of
          a statutory provision is ‘jurisdictional’ or ‘nonjurisdictional.’ Once those
          labels are sheared away, it becomes clear that the question in every case
          is, simply, whether the statutory text forecloses the agency’s assertion of
          authority, or not.”).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page43
                                                                43ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               43

          jurisdiction to take a certain action, and one that is barred by
          the substantive law from doing the same; the question “is
          always, simply, whether the agency has stayed within the
          bounds of its statutory authority.” City of Arlington,
          569 U.S. at 297 (emphasis omitted). The rule that emerges
          is this: an agency’s nonenforcement decision is outside the
          scope of the Chaney presumption—and is therefore
          presumptively reviewable—if it is based solely on a belief
          that the agency lacked the lawful authority to do otherwise.
          That is, where the agency’s decision is based not on an
          exercise of discretion, but instead on a belief that any
          alternative choice was foreclosed by law, the APA’s
          “committed to agency discretion” bar to reviewability,
          5 U.S.C. § 701(a)(2), does not apply.

              This rule is fully consistent with the Supreme Court’s
          decision in ICC v. Brotherhood of Locomotive Engineers
          (BLE), which rejected the notion that “if the agency gives a
          ‘reviewable’ reason for otherwise unreviewable action, the
          action becomes reviewable.” 482 U.S. 270, 283 (1987). We
          have no quarrel with that statement in the abstract, but as
          applied it simply begs the question: is the agency action in
          question “otherwise unreviewable”?

              The BLE case concerned the reviewability of the
          Interstate Commerce Commission’s denial of a motion to
          reopen proceedings on grounds of material error. Id. at 280.
          The Supreme Court held that category of agency action
          presumptively unreviewable because it “perceive[d] . . . a
          similar tradition of nonreviewability” to the one it had found
          in Chaney for nonenforcement decisions. Id. at 282. In
          reaching its holding, the Court rejected an argument that
          there was nevertheless “law to apply”—and that therefore
          the action was not committed to agency discretion—as the
          agency’s order had discussed the legal merits at length. Id.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page44
                                                                44ofof99
                                                                       99




          44         REGENTS OF THE UNIV. OF CAL. V. USDHS

          at 280–81. What mattered was that the agency’s “formal
          action” was one for which a tradition of nonreviewability
          was discernable, regardless of how the agency explained its
          action. 12 Id.

              BLE thus stands for the proposition that if a particular
          type of agency action is presumptively unreviewable, the
          fact that the agency explains itself in terms that are judicially
          cognizable does not change the categorical rule. Fair
          enough. But the categorical rule announced in Chaney does
          not encompass nonenforcement decisions based solely on
          the agency’s belief that it lacked power to take a particular
          course; instead, the Court explicitly declined to extend its
          rule to that situation. Chaney, 470 U.S. at 833 n.4. And in
          Montana Air, we held that such decisions are reviewable.
          898 F.2d at 754. BLE’s statement about “otherwise
          unreviewable” agency decisions, 482 U.S. at 283, therefore
          has no application to the category of agency action at issue
          here.

             We believe the analysis laid out above follows
          necessarily from existing doctrine. And, just as importantly,



               12
                  The Court gave as an example a prosecutor’s refusal to institute
          criminal proceedings based on her “belief . . . that the law will not sustain
          a conviction.” BLE, 482 U.S. at 283. Such a belief is not equivalent to
          a conclusion that the government lacked the power to institute a
          prosecution in the first place. For one colorful example, in Bond v.
          United States, prosecutors made the “surprising” decision to charge “an
          amateur attempt by a jilted wife to injure her husband’s lover” under the
          federal statute implementing the international Convention on Chemical
          Weapons. 134 S. Ct. 2077, 2083–84 (2014). While the Court ultimately
          interpreted the statute not to encompass the charged conduct, id. at 2093–
          94, no one suggested that the government’s aggressive decision to
          institute the prosecution was itself ultra vires.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page45
                                                                45ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              45

          this approach also promotes values fundamental to the
          administrative process.

              First, the Montana Air rule does not impermissibly
          encroach on executive discretion; to the contrary, it
          empowers the Executive. If an agency head is mistaken in
          her assessment that the law precludes one course of action,
          allowing the courts to disabuse her of that incorrect view of
          the law does not constrain discretion, but rather opens new
          vistas within which discretion can operate. That is, if an
          administrator chooses option A for the sole reason that she
          believes option B to be beyond her legal authority, a decision
          from the courts putting option B back on the table allows a
          reasoned, discretionary policy choice between the two
          courses of action. And if the agency’s view of the law is
          instead confirmed by the courts, no injury to discretion
          results because the status quo is preserved.

              Moreover, allowing judicial review under these
          circumstances serves the critical function of promoting
          accountability within the Executive Branch—not
          accountability to the courts, but democratic accountability to
          the people. Accountability in this sense is fundamental to
          the legitimacy of the administrative system: although they
          are “unelected . . . bureaucrats,” City of Arlington, 569 U.S.
          at 305, the heads of cabinet-level departments like DHS “are
          subject to the exercise of political oversight and share the
          President’s accountability to the people.” Freytag v.
          Comm’r of Internal Revenue, 501 U.S. 868, 886 (1991).
          Indeed, the Constitution’s “Appointments Clause was
          designed to ensure public accountability for . . . the making
          of a bad appointment . . . .” Edmond v. United States,
          520 U.S. 651, 660 (1997); see also Elena Kagan,
          Presidential Administration, 114 Harv. L. Rev. 2245, 2251–
          52 (2001) (“[A]ccountability” is one of the two “principal
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page46
                                                                46ofof99
                                                                       99




          46      REGENTS OF THE UNIV. OF CAL. V. USDHS

          values that all models of administration must attempt to
          further.”); 1 Richard J. Pierce, Jr., Administrative Law
          Treatise 114 (5th ed. 2010) (“Agencies are politically
          accountable because the President is accountable for the
          actions of agencies.”).

              This democratic responsiveness is especially critical for
          agencies exercising prosecutorial functions because, as
          Justice Scalia explained in his oft-cited dissent in Morrison
          v. Olson, “[u]nder our system of government, the primary
          check against prosecutorial abuse is a political one.”
          487 U.S. 654, 728 (1988) (Scalia, J., dissenting). This check
          works because “when crimes are not investigated and
          prosecuted fairly, nonselectively, with a reasonable sense of
          proportion, the President pays the cost in political damage to
          his administration.” Id. at 728–29. In other words, when
          prosecutorial functions are exercised in a manner that is
          within the law but is nevertheless repugnant to the
          sensibilities of the people, “the unfairness will come home
          to roost in the Oval Office.” Id. at 729.

              But public accountability for agency action can only be
          achieved if the electorate knows how to apportion the praise
          for good measures and the blame for bad ones. Without
          knowing the true source of an objectionable agency action,
          “the public cannot ‘determine on whom the blame or the
          punishment of a pernicious measure, or series of pernicious
          measures ought really to fall.’” Free Enter. Fund v. Pub.
          Co. Accounting Oversight Bd., 561 U.S. 477, 498 (2010)
          (quoting The Federalist No. 70, at 476 (Alexander Hamilton)
          (Jacob E. Cooke ed. 1961)). In then-Professor Kagan’s
          words, “the degree to which the public can understand the
          sources and levers of bureaucratic action” is “a fundamental
          precondition of accountability in administration.” Kagan,
          supra, at 2332.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page47
                                                                47ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                     47

              The Montana Air rule promotes accountability by
          ensuring that the public knows where to place blame for an
          unpopular measure. When an agency justifies an action
          solely with an assertion that the law prohibits any other
          course, it shifts responsibility for the outcome from the
          Executive Branch to Congress (for making the law in
          question) or the courts (for construing it). If the Executive
          is correct in its interpretation of the law, then the public is
          correct to blame the other two branches for any resulting
          problems. But if the Executive is wrong, then it avoids
          democratic accountability for a choice that was the agency’s
          to make all along. Allowing the judiciary—the branch
          ultimately responsible for interpreting the law, see Marbury,
          5 U.S. (1 Cranch) at 177—to review such decisions prevents
          this anti-democratic and untoward outcome. As Judge Bates
          of the District Court for the District of Columbia aptly put
          the point in confronting the very issue we face here, “an
          official cannot claim that the law ties her hands while at the
          same time denying the courts’ power to unbind her. She may
          escape political accountability or judicial review, but not
          both.” NAACP v. Trump, 298 F. Supp. 3d 209, 249 (D.D.C.
          2018).

              We therefore must determine whether the Acting
          Secretary’s decision to end DACA was based solely on a
          belief that the program was unlawful, such that the Chaney
          presumption does not apply. 13


             13
                Because we take this doctrinal course, we need not decide whether
         the rescission of DACA would be reviewable absent the exception
         reflected in Montana Air and Chaney’s footnote four. But we do note
         several points. First, a literal reading of Chaney’s language would not
         even encompass the decision to rescind DACA, since Chaney by its own
         terms applies only to “agency decisions not to undertake enforcement
         action.” 470 U.S. at 832 (emphasis added). Nowhere does the opinion
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page48
                                                                48ofof99
                                                                       99




          48        REGENTS OF THE UNIV. OF CAL. V. USDHS

              We take Attorney General Sessions literally at his word
          when he wrote to Acting Secretary Duke that “DACA was
          effectuated . . . without proper statutory authority,” and that
          DACA “was an unconstitutional exercise of authority by the
          Executive Branch.” These are the reasons he gave for
          advising Acting Secretary Duke to rescind DACA. We


          suggest the broader proposition that any decision simply related to
          enforcement should be presumed unreviewable. Our court’s dicta in
          Morales de Soto v. Lynch, 824 F.3d 822, 827 n.4 (9th Cir. 2016), which
          addressed a completely separate issue of jurisdiction under the INA, is
          not to the contrary. Thus, to the extent that the Montana Air exception
          might not seem a perfect fit for the rescission of DACA—which was not
          exactly a decision not to enforce—the Chaney presumption itself shares
          the same defect. There is no daylight between the Chaney rule and the
          Montana Air exception in terms of the type of agency action to which
          they apply. So if the rescission of DACA were outside the Montana Air
          exception by virtue of not being strictly a nonenforcement decision, it
          would also fall outside the Chaney presumption of unreviewability in the
          first place.

              Second, the D.C. Circuit has developed a line of cases explaining
         that while Chaney bars judicial review of a “single-shot nonenforcement
         decision,” on the other hand, “an agency’s adoption of a general
         enforcement policy is subject to review.” OSG Bulk Ships, Inc. v. United
         States, 132 F.3d 808, 812 (D.C. Cir. 1998) (quoting Crowley Caribbean
         Transp., Inc. v. Pena, 37 F.3d 671, 674–75 (D.C. Cir. 1994)); see also
         Kenney v. Glickman, 96 F.3d 1118, 1123 (8th Cir. 1996); Nat’l Treasury
         Emps. Union v. Horner, 854 F.2d 490, 496–97 (D.C. Cir. 1988).

              Thus, every one of the four courts that has considered the question
         has held that the rescission of DACA is reviewable under the APA,
         although each has employed slightly different reasoning for that
         conclusion. See NAACP v. Trump, 298 F. Supp. 3d 209, 226–34 (D.D.C.
         2018); Casa de Md. v. DHS, 284 F. Supp. 3d 758, 769–70 (D. Md. 2018);
         Regents of Univ. of Cal. v. DHS, 279 F. Supp. 3d 1011, 1029–31 (N.D.
         Cal. 2018) (decision below); Batalla Vidal v. Duke, 295 F. Supp. 3d 127,
         147–52 (E.D.N.Y. 2017).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page49
                                                                49ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                      49

          therefore agree with the district court that the basis for the
          rescission was a belief that DACA was unlawful, and that
          the discretionary “litigation risk” rationale pressed by the
          government now is a mere post-hoc rationalization put
          forward for purposes of this litigation. 14 Acting Secretary
          Duke’s September 5, 2017, rescission memorandum
          contains exactly one sentence of analysis:

                   Taking into consideration the Supreme
                   Court’s and the Fifth Circuit’s rulings in the
                   ongoing litigation, and the September 4, 2017
                   letter from the Attorney General, it is clear
                   that the June 15, 2012 DACA program
                   should be terminated.

             In the next sentence, the Acting Secretary went on to
          announce the rescission itself:

                   In the exercise of my authority in establishing
                   national immigration policies and priorities,
                   except for the purposes explicitly identified
                   below, I hereby rescind the June 15, 2012
                   memorandum.

              The easy rejoinder to the government’s insistence that
          the Acting Secretary rescinded DACA due to “litigation
          risks” is that the Acting Secretary did not mention “litigation
          risks” as a “consideration.” And both “consideration[s]”
              14
                 After hundreds of pages of briefing and over an hour of oral
          argument, it remains less than clear how “litigation risk” differs from a
          substantive belief that DACA is illegal. We take the term to refer to a
          concern that DACA would be abruptly enjoined, regardless of whether
          the program was illegal or not. Of course, such a concern is not
          independent of an on-the-merits assessment of DACA’s legality.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page50
                                                                50ofof99
                                                                       99




          50        REGENTS OF THE UNIV. OF CAL. V. USDHS

          actually enumerated by the Acting Secretary are most
          naturally read as supporting a rationale based on DACA’s
          illegality. The “ongoing litigation” referenced is of course
          Texas v. United States, in which the Fifth Circuit upheld a
          preliminary injunction against the related DAPA policy, and
          the Supreme Court affirmed by an equally divided vote.15
          See Texas, 136 S. Ct. 2271 (2016); Texas, 809 F.3d 134 (5th
          Cir. 2015). The “rulings” in that case are propositions of
          law—taken alone, they are more readily understood as
          supporting a legal conclusion (DACA is illegal) than a
          pragmatic one (DACA might be enjoined). The pragmatic
          interpretation requires extra analytical steps (someone might
          sue to enjoin DACA, and they might win) that are entirely
          absent from the list of factors that the Acting Secretary stated
          she was “taking into consideration” in making her decision.
          Acting Secretary Duke easily could have included “the
          prospect of litigation challenging DACA” in her list of
          considerations; had she done so, then perhaps the reference
          to the Texas litigation could be read as supporting a practical
          worry about an injunction. 16 Absent that, however, the
          mention of the courts’ “rulings” is best read as referencing
          the courts’ legal conclusions.

              Attorney General Sessions’s September 4, 2017, letter
          likewise focuses on the supposed illegality of DACA, rather

               15
                 This conclusion is only bolstered by the fact that the government’s
          production of the “administrative record” in this case includes the
          entirety of the three published judicial opinions in the Texas litigation.

               16
                  The Acting Secretary did reference Texas Attorney General Ken
          Paxton’s threat to amend the Texas suit to include DACA, but she did so
          in the “Background” section of her memorandum. If anything, the
          inclusion of the threat in the background portion renders its omission
          from the list of factors the Acting Secretary was actually “[t]aking into
          consideration” all the more stark.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page51
                                                                51ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              51

          than any alleged “litigation risk.” Its substantive paragraph
          states

                 DACA was effectuated . . . without proper
                 statutory authority and with no established
                 end-date, after Congress’[s] repeated
                 rejection of proposed legislation that would
                 have accomplished a similar result. Such an
                 open-ended circumvention of immigration
                 laws was an unconstitutional exercise of
                 authority by the Executive Branch.

          (emphases added).

              These sentences unmistakably reflect the Attorney
          General’s belief that DACA was illegal and therefore
          beyond the power of DHS to institute or maintain. The letter
          goes on to opine that “[b]ecause the DACA policy has the
          same legal and constitutional defects that the courts
          recognized as to DAPA [in the Texas litigation], it is likely
          that potentially imminent litigation would yield similar
          results with respect to DACA.” But in the context of the full
          paragraph, the reference to “similar results” is best read not
          as an independent reason for rescinding DACA, but as a
          natural consequence of DACA’s supposed illegality—which
          is the topic of the paragraph as a whole. In the words of
          Judge Garaufis of the District Court for the Eastern District
          of New York, that reference “is too thin a reed to bear the
          weight of Defendants’ ‘litigation risk’ argument.” Batalla
          Vidal v. Nielsen, 279 F. Supp. 3d 401, 429 (E.D.N.Y. 2018).

             In any event, the Attorney General’s letter is relevant
          only to the extent it illuminates whether Acting Secretary
          Duke—the official who actually rescinded the DACA
          program—did so as an exercise of her discretion or because
          she understood her hand to be forced by the law. In this
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page52
                                                                52ofof99
                                                                       99




          52      REGENTS OF THE UNIV. OF CAL. V. USDHS

          connection, it is helpful to compare the operative language
          used by Acting Secretary Duke to rescind DACA with that
          used by her predecessor, Secretary John Kelly, to rescind
          DAPA just months before.          In his June 15, 2017,
          memorandum, Secretary Kelly wrote:

                 After consulting with the Attorney General,
                 and in the exercise of my discretion in
                 establishing     national       immigration
                 enforcement policies and priorities, I hereby
                 rescind    the   November        20,     2014
                 memorandum [that established DAPA].

          (emphasis added). Placed alongside Acting Secretary
          Duke’s language, the parallels—and the differences—are
          stark. Acting Secretary Duke’s memorandum reads:

                 In the exercise of my authority in establishing
                 national immigration policies and priorities,
                 except for the purposes explicitly identified
                 below, I hereby rescind the June 15, 2012
                 memorandum [that established DACA].

          (emphasis added).

              The obvious similarities between the two passages
          strongly suggest that Acting Secretary Duke modeled her
          language after that of Secretary Kelly’s memo. And indeed,
          we know that the Acting Secretary considered the Kelly
          memorandum in reaching her decision, because the
          government has told us so. See Petition for Writ of
          Mandamus, In re United States, No. 17-72917 (9th Cir. Oct.
          20, 2017) (stating that the government’s proffered
          administrative record in this case, which includes the Kelly
          memorandum, “consist[s] of the non-privileged materials
          considered by the Acting Secretary in reaching her decision
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page53
                                                                53ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                     53

          to rescind the DACA policy”); id. at 18 (taking the position
          that only materials personally reviewed by the Acting
          Secretary herself, not by subordinates, are “considered” by
          the Secretary).

              Given that Acting Secretary Duke hewed so closely to
          Secretary Kelly’s language in general, it is appropriate to
          draw meaning from the one major difference between the
          two sentences: Secretary Kelly exercised his “discretion” in
          ending DAPA; Acting Secretary Duke merely exercised her
          “authority.” Cf., e.g., Jama v. ICE, 543 U.S. 335, 357 (2005)
          (“[W]hen the legislature uses certain language in one part of
          the statute and different language in another, the court
          assumes different meanings were intended.”). The point is
          that with the example set by the Kelly memorandum in front
          of her, Acting Secretary Duke clearly would have known
          how to express that the rescission was a discretionary act—
          if that were indeed the case. 17 Furthermore, the near-
          verbatim language of the two rescission memoranda
          suggests that the Acting Secretary adopted the majority of
          Kelly’s wording, but actively rejected describing the DACA
          rescission as an act of discretion. This difference in
          language cuts strongly against any suggestion that the
          rescission was discretionary.

              The government counters that the memorandum
          “focused from beginning to end principally on litigation
          concerns, not the legality of DACA per se.” But as the State
          plaintiffs point out, the memorandum’s references to these

               17
                  Secretary Kelly’s references to the factors he considered, which
          included obviously discretionary considerations such as “our new
          immigration enforcement priorities,” provided a further model for how
          to describe a discretionary decision, which Acting Secretary Duke also
          chose not to follow.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page54
                                                                54ofof99
                                                                       99




          54       REGENTS OF THE UNIV. OF CAL. V. USDHS

          supposed “litigation concerns” were limited to a simple
          summary of the Texas litigation’s procedural history;
          appeared only in the “Background” section of the
          memorandum; and were not referenced in the Acting
          Secretary’s statement of what she was “[t]aking into
          consideration.” See also note 16, supra.

               The government also asserts that because the Acting
          Secretary wrote that DACA “should” rather than must be
          ended, she did not view herself as bound to act. But even on
          its face, “should” is fully capable of expressing obligation or
          necessity. See, e.g., Should, New Oxford American
          Dictionary (3d ed. 2010) (“used to indicate obligation, duty,
          or correctness”); cf. Should, Garner’s Dictionary of Legal
          Usage (3d ed. 2011) (“should . . . is sometimes used to create
          mandatory standards”). The Acting Secretary’s use of
          “should” instead of “must” cannot overcome the absence of
          any discussion of potential litigation or the “risks” attendant
          to it from the rescission memorandum’s statement of
          reasons, and the discrepancy between the rescission of
          DAPA as an act of “discretion” and the rescission of DACA
          as an act of “authority.”

              Finally, the government takes a quote from the Supreme
          Court to the effect that courts should “uphold a decision of
          less than ideal clarity if the agency’s path may reasonably be
          discerned,” Bowman Transp., Inc. v. Ark.-Best Freight Sys.,
          Inc., 419 U.S. 281, 286 (1974), and contorts it into an
          argument that the district court’s “narrow reading of the
          Acting Secretary’s rationale is hardly the only one that ‘may
          reasonably be discerned’ from the Acting Secretary’s
          memorandum.” But Bowman is about finding a reviewable
          rationale in an agency’s action versus finding no articulation
          of that rationale. Bowman does not say—and it certainly
          does not logically follow—that a court must ignore the most
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page55
                                                                55ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              55

          natural reading of an agency’s statement of reasons just
          because it may also be “reasonably susceptible” to a (less
          compelling) reading that the government would prefer. The
          government is in effect asking the court to defer to agency
          counsel’s post-hoc rationalization, as long as there is some
          reading of the rescission memorandum—never mind how
          strained—that would support it. Bowman does not require
          this incongruous result.

              We agree with the district court that the Acting Secretary
          based the rescission of DACA solely on a belief that DACA
          was beyond the authority of DHS. Under Montana Air and
          Chaney’s footnote four, this conclusion brings the rescission
          within the realm of agency actions reviewable under the
          APA. Unless the INA itself deprives the courts of
          jurisdiction over this case, we must proceed to evaluate the
          merits of plaintiffs’ arbitrary-and-capricious claim.

          B. Jurisdiction under the INA

              The government contends that the INA stripped the
          district court of its jurisdiction in a provision that states:

                 Except as provided in this section [which sets
                 out avenues of review not applicable here]
                 . . . no court shall have jurisdiction to hear
                 any cause or claim by or on behalf of any
                 alien arising from the decision or action by
                 the [Secretary of Homeland Security] to
                 commence proceedings, adjudicate cases, or
                 execute removal orders against any alien
                 under this chapter.

          8 U.S.C. § 1252(g).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page56
                                                                56ofof99
                                                                       99




          56       REGENTS OF THE UNIV. OF CAL. V. USDHS

              The Supreme Court has explicitly held that this section
          “applies only to three discrete actions that the [Secretary]
          may take: her ‘decision or action’ to ‘commence
          proceedings, adjudicate cases, or execute removal orders.’”
          AADC, 525 U.S. at 482 (emphasis in original). As the Court
          put it, “[i]t is implausible that the mention of three discrete
          events along the road to deportation was a shorthand way of
          referring to all claims arising from deportation proceedings.
          Not because Congress is too unpoetic to use synecdoche, but
          because that literary device is incompatible with the need for
          precision in legislative drafting.” Id.

               The government attempts to expand Section 1252(g) to
          encompass this case in two ways. First, it points out that the
          AADC Court read that provision as Congress’s effort to
          shield executive decisions not to grant deferred action from
          review outside the procedures prescribed by the INA. The
          Court quoted a treatise describing the practice of deferred
          action and the litigation that would result when the
          government declined to grant deferred action: “Efforts to
          challenge the refusal to exercise such discretion on behalf of
          specific aliens sometimes have been favorably considered by
          the courts . . . .” Id. at 484–85 (quoting 6 Charles Gordon et
          al., Immigration Law and Procedure § 72.03[2][h] (1998)).
          Having reviewed these developments, the Court concluded:
          “Section 1252(g) seems clearly designed to give some
          measure of protection to ‘no deferred action’ decisions and
          similar discretionary determinations. . . .” Id. at 485.

              The government argues that AADC’s reasoning—and
          therefore Section 1252(g)—applies to the rescission of
          DACA, which is itself in some sense a “no deferred action”
          decision. It seems quite clear, however, that AADC reads
          Section 1252(g) as responding to litigation over individual
          “no deferred action” decisions, rather than a programmatic
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page57
                                                                57ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              57

          shift like the DACA rescission. For example, the treatise
          passage AADC quotes to set the scene for Congress’s action
          refers explicitly to “[e]fforts to challenge the refusal to
          exercise [deferred action] on behalf of specific aliens. . . .”
          Id. (emphasis added). And in any case, the holding of AADC
          was explicit: “The provision applies only to [the] three
          discrete actions” mentioned in the statute. Id. at 482.

              The government’s fallback argument is thus to cast the
          rescission of DACA as an initial “action” in the agency’s
          “commence[ment] [of] proceedings.” 8 U.S.C. § 1252(g).
          But AADC specifically rejected a broad reading of the three
          discrete actions listed in Section 1252(g). “[D]ecisions to
          open an investigation, [or] to surveil the suspected violator”
          are not included in Section 1252(g)’s jurisdictional bar,
          AADC, 525 U.S. at 482, even though these actions are also
          “part of the deportation process,” id., and could similarly be
          construed as incremental steps toward an eventual
          “commence[ment] [of] proceedings,” 8 U.S.C. § 1252(g).

               Indeed, in a case closely on point, our court rejected the
          application of Section 1252(g) and allowed to proceed a
          challenge to INS guidance narrowly interpreting the terms of
          a “one-time legalization program” for undocumented
          immigrants. See Catholic Soc. Servs., Inc. v. INS, 232 F.3d
          1139, 1141 (9th Cir. 2000). We noted that “[a]s interpreted
          by the Supreme Court in [AADC], [Section 1252(g)] applies
          only to the three specific discretionary actions mentioned in
          its text, not to all claims relating in any way to deportation
          proceedings,” and held that the challenge was not barred. Id.
          at 1150. The panel did not appear concerned by the fact that
          it was possible to conceptualize that policy choice by INS as
          an ingredient in a subsequent decision to commence
          proceedings against particular individuals.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page58
                                                                58ofof99
                                                                       99




          58        REGENTS OF THE UNIV. OF CAL. V. USDHS

              The government cites no cases applying the Section
          1252(g) bar to a programmatic policy decision about
          deferred action; the two cases it does cite were challenges to
          individual “no deferred action” decisions—that is, they fall
          exactly within Section 1252(g) as interpreted by the Court in
          AADC. See Vasquez v. Aviles, 639 F. App’x 898 (3d Cir.
          2016); Botezatu v. INS, 195 F.3d 311 (7th Cir. 1999).
          Especially in light of the “‘strong presumption in favor of
          judicial review of administrative action’ governing the
          construction of jurisdiction-stripping provisions of
          IIRIRA,” 18 ANA Int’l, Inc. v. Way, 393 F.3d 886, 891 (9th
          Cir. 2004) (quoting INS v. St. Cyr, 533 U.S. 289, 298
          (2001)), we hold that Section 1252(g) does not deprive
          courts of jurisdiction to review the DACA rescission order. 19

                                            IV.

              Having concluded that neither the APA nor the INA
          precludes judicial review, we turn to the merits of the
          preliminary injunction. The district court held that plaintiffs
          satisfied the familiar four-factor preliminary injunction

               18
               Section 1252(g) is one such provision. See AADC, 525 U.S. at
         475 (describing § 1252(g)’s passage as part of IIRIRA).

               19
                 In its response and reply brief, the government appears to argue
          that another provision of the INA, 8 U.S.C. § 1252(b)(9), also stripped
          the district court of jurisdiction. Although ordinarily an argument not
          raised in the opening brief would be waived, this argument is
          jurisdictional so we must consider it. See, e.g., Embassy of the Arab
          Republic of Egypt v. Lasheen, 603 F.3d 1166, 1171 n.3 (9th Cir. 2010)
          (“[C]hallenges to subject matter jurisdiction cannot be waived[.]”). But
          Section 1252(b)(9) does not bar jurisdiction here, because it “appl[ies]
          only to those claims seeking judicial review of orders of removal.” Singh
          v. Gonzales, 499 F.3d 969, 978 (9th Cir. 2007) (citing St. Cyr, 533 U.S.
          at 313).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page59
                                                                59ofof99
                                                                       99




                     REGENTS OF THE UNIV. OF CAL. V. USDHS                          59

          standard 20 with respect to their claim under the APA that the
          rescission of DACA was “arbitrary, capricious, an abuse of
          discretion, or otherwise not in accordance with law.” See
          5 U.S.C. § 706(2)(A). The government takes issue with the
          district court’s conclusion on only one of the preliminary
          injunction factors: the likelihood of success on the merits.

                In an arbitrary-and-capricious challenge, “[i]t is well-
          established that an agency’s action must be upheld, if at all,
          on the basis articulated by the agency itself.” Motor Vehicle
          Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.,
          463 U.S. 29, 50 (1983); see also, e.g., SEC v. Chenery Corp.,
          332 U.S. 194, 196 (1947) (Chenery II) (“[A] reviewing court
          . . . must judge the propriety of [agency] action solely by the
          grounds invoked by the agency.” (citing SEC v. Chenery
          Corp., 318 U.S. 80 (1943) (Chenery I)).

              Similarly, it is black letter law that where an agency
          purports to act solely on the basis that a certain result is
          legally required, and that legal premise turns out to be
          incorrect, the action must be set aside, regardless of whether
          the action could have been justified as an exercise of
          discretion. That principle goes back at least as far as the
          Supreme Court’s seminal decision in Chenery I, in which the
          Court stated:

                   If [agency] action rests upon an
                   administrative determination—an exercise of
                   judgment in an area which Congress has
                   entrusted to the agency—of course it must
               20
                  “A plaintiff seeking a preliminary injunction must establish that
          he is likely to succeed on the merits, that he is likely to suffer irreparable
          harm in the absence of preliminary relief, that the balance of equities tips
          in his favor, and that an injunction is in the public interest.” Winter v.
          Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page60
                                                                60ofof99
                                                                       99




          60      REGENTS OF THE UNIV. OF CAL. V. USDHS

                 not be set aside because the reviewing court
                 might have made a different determination
                 were it empowered to do so. But if the action
                 is based upon a determination of law as to
                 which the reviewing authority of the courts
                 does come into play, an order may not stand
                 if the agency has misconceived the law.

          Chenery I, 318 U.S. at 94 (emphasis added).

              This holding of Chenery I remains good law. See, e.g.,
          United States v. Ross, 848 F.3d 1129, 1134 (D.C. Cir. 2017)
          (“Where a statute grants an agency discretion but the agency
          erroneously believes it is bound to a specific decision, we
          can’t uphold the result as an exercise of the discretion that
          the agency disavows.”); Safe Air for Everyone v. EPA,
          488 F.3d 1088, 1101 (9th Cir. 2007) (setting aside agency
          action that was justified on a “legally erroneous” basis, and
          remanding for further consideration under other
          justifications). As the D.C. Circuit flatly put it, “An agency
          action, however permissible as an exercise of discretion,
          cannot be sustained where it is based not on the agency’s
          own judgment but on an erroneous view of the law.” Sea-
          Land Serv., Inc. v. DOT, 137 F.3d 640, 646 (D.C. Cir. 1998)
          (internal quotation marks omitted) (quoting Prill v. NLRB,
          755 F.2d 941, 947 (D.C. Cir. 1985)).

              Thus, if the DACA rescission was based solely on an
          erroneous legal premise, it must be set aside under 5 U.S.C.
          § 706(2)(A). We have already concluded, in our discussion
          of reviewability, that the rescission was indeed premised on
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page61
                                                                61ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                     61

          the belief that the DACA program was unlawful. We next
          must decide whether that legal conclusion was correct. 21

              Attorney General Sessions’s September 4, 2017, letter
          expresses several possible bases for the agency’s ultimate
          conclusion that DACA was unlawful. First, the Attorney
          General states that “DACA was effectuated by the previous
          administration through executive action . . . after
          Congress’[s] repeated rejection of proposed legislation that
          would have accomplished a similar result.” But our court
          has already explained that “Congress’s failure to pass the
          [DREAM] Act does not signal the illegitimacy of the DACA
          program,” partly because “the DREAM Act and the DACA
          program are not interchangeable policies because they
          provide different forms of relief”: the DREAM Act would
          have provided a path to lawful permanent resident status,
          while DACA simply defers removal. Brewer II, 855 F.3d at
          976 n.10; see Motomura, supra, at 175 (“DACA is not the
          DREAM Act; as an interim executive measure, it is limited
          in duration and provides no durable immigration status.”)
          (footnote omitted); see also, e.g., DREAM Act of 2011, S.
          952, 112th Cong. (2011). Moreover, there is nothing
          inherently problematic about an agency addressing a
          problem for which Congress has been unable to pass a
          legislative fix, so long as the particular action taken is
          properly within the agency’s power. This argument
          therefore provides no independent reason to think that
          DACA is unlawful.

               21
                  The government does not argue that its conclusion is entitled to
          Chevron deference, likely because “[d]eference to an agency’s
          interpretation of a statute is not appropriate when the agency wrongly
          ‘believes that interpretation is compelled by Congress.’” Gila River
          Indian Cmty. v. United States, 729 F.3d 1139, 1149 (9th Cir. 2013)
          (quoting PDK Labs. Inc. v. DEA, 362 F.3d 786, 798 (D.C. Cir. 2004)).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page62
                                                                62ofof99
                                                                       99




          62       REGENTS OF THE UNIV. OF CAL. V. USDHS

               The Attorney General’s primary bases for concluding
          that DACA was illegal were that the program was
          “effectuated . . . without proper statutory authority” and that
          it amounted to “an unconstitutional exercise of authority.”
          More specifically, the Attorney General asserted that “the
          DACA policy has the same legal and constitutional defects
          that the courts recognized as to DAPA” in the Texas
          litigation.

              The claim of “constitutional defects” is a puzzling one
          because as all the parties recognize, no court has ever held
          that DAPA is unconstitutional. The Fifth Circuit and district
          court in Texas explicitly declined to address the
          constitutional issue. See Texas, 809 F.3d at 154 (“We decide
          this appeal . . . without resolving the constitutional claim.”);
          Texas, 86 F. Supp. 3d at 677 (“[T]he Court is specifically not
          addressing Plaintiffs’ likelihood of success on . . . their
          constitutional claims . . . .”). Indeed, the government makes
          no attempt in this appeal to defend the Attorney General’s
          assertion that the DACA program is unconstitutional. We
          therefore do not address it further.

              With respect to DACA’s alleged “legal . . . defects,” the
          district court explained in great detail the long history of
          deferred action in immigration enforcement, including in the
          form of broad programs; the fact that the Supreme Court and
          Congress have both acknowledged deferred action as a
          feature of the immigration system; and the specific statutory
          responsibility of the Secretary of Homeland Security for
          “[e]stablishing national immigration enforcement policies
          and priorities,” 6 U.S.C. § 202(5). The government does not
          contest any of these propositions, which themselves go a
          long way toward establishing DACA’s legality. Instead, the
          government argues that the Fifth Circuit’s reasons for
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page63
                                                                63ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              63

          striking down the related DAPA policy would also apply to
          DACA.

             The Fifth Circuit concluded that DAPA was unlawful on
          two grounds: first, that DAPA was in fact a legislative rule
          and therefore should have been promulgated through notice-
          and-comment rulemaking; and second, that DAPA was
          substantively inconsistent with the INA. See Texas,
          809 F.3d at 171–78, 178–86.

              With respect to the first holding, notice-and-comment
          procedures are not required where the agency
          pronouncement in question is a “general statement[] of
          policy.” 5 U.S.C. § 553(b)(3)(A). “The critical factor to
          determine whether a directive announcing a new policy
          constitutes a rule or a general statement of policy is the
          extent to which the challenged [directive] leaves the agency,
          or its implementing official, free to exercise discretion to
          follow, or not to follow, the [announced] policy in an
          individual case.” Mada-Luna v. Fitzpatrick, 813 F.2d 1006,
          1013 (9th Cir. 1987) (alterations in original) (internal
          quotation marks omitted).

              On its face, DACA obviously allows (and indeed
          requires) DHS officials to exercise discretion in making
          deferred action decisions as to individual cases: Secretary
          Napolitano’s memorandum announcing DACA specifically
          states that “requests for relief pursuant to this memorandum
          are to be decided on a case by case basis.” The Fifth Circuit
          in Texas held that DAPA was a substantive rule
          notwithstanding similar discretionary language, based
          primarily on statistics regarding the approval rates of DACA
          applications. The court read those statistics as revealing that
          DACA was discretionary in name only—that is, that DHS
          personnel had no discretion to deny deferred action if the
          DACA criteria were met. Texas, 809 F.3d at 172–73.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page64
                                                                64ofof99
                                                                       99




          64        REGENTS OF THE UNIV. OF CAL. V. USDHS

              But as the dissenting judge in Texas pointed out,
          DACA’s (then) 5% denial rate—which did not include
          applications rejected for administrative deficiencies—is
          consistent with a discretionary program given that applicants
          self-select: “It should be expected that only those highly
          likely to receive deferred action will apply; otherwise,
          applicants would risk revealing their immigration status and
          other identifying information to authorities, thereby risking
          removal (and the loss of a sizeable fee).” Texas, 809 F.3d at
          210 (King, J., dissenting).

              Moreover, the denial rate has risen as the DACA
          program has matured. DHS statistics included in the record
          reveal that in fiscal year 2016, for example, the agency
          approved 52,882 initial DACA applications and denied
          11,445; that is, 17.8% of the applications acted upon were
          denied. 22 As Judge King concluded, “Neither of these
          numbers suggests an agency on autopilot.” Texas, 809 F.3d
          at 210 n.44 (King, J., dissenting); see also Arpaio v. Obama,
          27 F. Supp. 3d 185, 209 n.13 (D.D.C. 2014) (noting that
          these same statistics “reflect that . . . case-by-case review is
          in operation”). 23 In light of these differences, we do not

               22
                  U.S. Citizenship & Immigration Services, Number of Form I-
          821D, Consideration of Deferred Action for Childhood Arrivals, by
          Fiscal Year, Quarter, Intake, Biometrics and Case Status Fiscal Year
          2012–2017 (March 31, 2017). The number of initial applications is the
          relevant metric because renewal applications are by definition limited to
          the pool of those already approved for DACA at least once. Therefore,
          one would expect an even lower denial rate for renewals.

               23
                  Judge King’s dissent also makes the critical observation that,
          according to the declarations filed in that case, the reason DHS could not
          point to specific instances in which DACA applicants met the program
          criteria but were denied as a matter of discretion was that DHS did not
          have the ability to track and sort the reasons for DACA denials. Texas,
          809 F.3d at 211 (King, J., dissenting).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page65
                                                                65ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               65

          agree that DACA is a legislative rule that would require
          notice-and-comment rulemaking.

               As to the substantive holding in Texas, the Fifth Circuit
          concluded that DAPA conflicted with the INA largely for a
          reason that is inapplicable to DACA. Specifically, the Fifth
          Circuit reasoned that the INA provides “an intricate process
          for illegal aliens to derive a lawful immigration classification
          from their children’s immigration status” but that “DAPA
          would allow illegal aliens to receive the benefits of lawful
          presence solely on account of their children’s immigration
          status without complying with any of the requirements . . .
          that Congress has deliberately imposed.” Texas, 809 F.3d at
          179–80. As the district court in this case noted, there is no
          analogous provision in the INA defining how immigration
          status may be derived by undocumented persons who arrived
          in the United States as children. One of the major problems
          the Fifth Circuit identified with DAPA is therefore not
          present here.

              In resisting this conclusion, the government flips the
          Fifth Circuit’s reasoning on its head, arguing that “[i]nsofar
          as the creation of pathways to lawful presence was relevant,
          the fact that Congress had legislated only for certain
          individuals similarly situated to DAPA beneficiaries—and
          not DACA recipients—would make DACA more
          inconsistent with the INA than DAPA.” To the extent the
          government meant to draw on the Texas court’s analysis, it
          gets it exactly backwards: the whole thrust of the Fifth
          Circuit’s reasoning on this point was that DHS was without
          authority because “Congress has ‘directly addressed the
          precise question at issue.’” Texas, 809 F.3d at 186 (quoting
          Mayo Found. for Med. Educ. & Research v. United States,
          562 U.S. 44, 52 (2011)). There is no argument that Congress
          has similarly occupied the field with respect to DACA; as
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page66
                                                                66ofof99
                                                                       99




          66       REGENTS OF THE UNIV. OF CAL. V. USDHS

          the Attorney General himself noted, Congress has repeatedly
          rejected Dreamer legislation.

                The second major element of the Fifth Circuit’s analysis
          on the substantive issues was that the INA itself “prescribes
          . . . which classes of aliens can achieve deferred action and
          eligibility for work authorization.” Texas, 809 F.3d at 186.
          The court drew the implication that the statute must therefore
          preclude the Executive Branch from granting these benefits
          to other classes. Id. (pairing this notion with the pathway-
          to-lawful-presence argument as the keys to its conclusion).

              But “[t]he force of any negative implication . . . depends
          on context.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 381
          (2013). Indeed, “[w]e do not read the enumeration of one
          case to exclude another unless it is fair to suppose that
          Congress considered the unnamed possibility and meant to
          say no to it.” Barnhart v. Peabody Coal Co., 537 U.S. 149,
          168 (2003). Here, the express grants of deferred action cited
          by the Fifth Circuit were not passed together as part of the
          original INA; rather, they were added to the statute books
          piecemeal over time by Congress. See Violence Against
          Women Act of 2000, Pub. L. No. 106-386, div. B, sec. 1503,
          § 1154(a)(1)(D)(i), 114 Stat. 1491 (codified at 8 U.S.C.
          § 1154(a)(1)(D)(i)) (specifying deferred action for certain
          VAWA self-petitioners); USA PATRIOT Act of 2001, Pub.
          L. No. 107-56, § 423(b), 115 Stat. 272, 361 (same, for family
          members of lawful permanent residents killed by terrorism);
          National Defense Authorization Act for Fiscal Year 2004,
          Pub. L. No. 108-136, § 1703(c)–(d), 117 Stat. 1392, 1694–
          95 (same, for relatives of noncitizens killed in combat and
          posthumously granted citizenship).

              Given this context, we find it improbable that Congress
          “considered the . . . possibility” of all other potential uses for
          deferred action “and meant to say no” to any other
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page67
                                                                67ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              67

          application of that tool by the immigration agency.
          Barnhart, 537 U.S. at 168. We think the much more
          reasonable conclusion is that in passing its seriatim pieces of
          legislation, instructing that this and that “narrow class[]” of
          noncitizens should be eligible for deferred action, Texas,
          809 F.3d at 179, Congress meant to say nothing at all about
          the underlying power of the Executive Branch to grant the
          same remedy to others. We do not read an “and no one else”
          clause into each of Congress’s individual express grants of
          deferred action.

              Another element in the Fifth Circuit’s analysis was that
          “DAPA would make 4.3 million otherwise removable aliens
          eligible for lawful presence, employment authorization, and
          associated benefits, and ‘we must be guided to a degree by
          common sense as to the manner in which Congress is likely
          to delegate a policy decision of such economic and political
          magnitude to an administrative agency.’” Id. at 181 (quoting
          FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
          133 (2000)). DACA, on the other hand, had 689,800
          enrollees as of September 2017. The government asserts that
          this difference in size is “legally immaterial,” but that
          response is unconvincing. If the point is that the “economic
          and political magnitude” of allowing 4.3 million people to
          remain in the country and obtain work authorization is such
          that Congress would have spoken to it directly, then surely
          it makes a difference that one policy has less than one-sixth
          the “magnitude” of the other. Id. As the district court
          laconically put it, “there is a difference between 4.3 million
          and 689,800.”

              Finally, the government finds “an insurmountable
          obstacle to plaintiffs’ position” in that “the district court’s
          injunction affirmed by the Fifth Circuit covered both DAPA
          and expanded DACA.” It is true that the Texas court also
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page68
                                                                68ofof99
                                                                       99




          68       REGENTS OF THE UNIV. OF CAL. V. USDHS

          enjoined the expansions of DACA that were announced in
          the same memorandum as the DAPA program. See Texas,
          809 F.3d at 147 n.11 (“The district court enjoined
          implementation of the following three DACA expansions,
          and they are included in the term ‘DAPA’ in this opinion
          . . . .”). But no analysis was devoted to those provisions by
          either the Fifth Circuit or the Texas district court, and one of
          the keys to the Fifth Circuit’s reasoning—that Congress had
          supposedly occupied the field with respect to obtaining
          immigration benefits through one’s children—does not
          apply to either the original DACA program or its expansions.
          Under these circumstances, we do not find the Texas courts’
          treatment of the DACA expansions to be strong persuasive
          authority, much less an “insurmountable obstacle.” Cf.
          Bryan A. Garner et al., The Law of Judicial Precedent 170
          (2016) (“An authority derives its persuasive power from its
          ability to convince others to go along with it.”).

              In sum, the reality is (and always has been) that the
          executive agencies charged with immigration enforcement
          do not have the resources required to deport every single
          person present in this country without authorization.
          Compare Bernsen Memorandum, supra, at 1 (stating, in
          1976, that “[t]here simply are not enough resources to
          enforce all of the rules and regulations presently on the
          books”), with Memorandum from John Morton, Assistant
          Secretary, DHS, Civil Immigration Enforcement: Priorities
          for the Apprehension, Detention, and Removal of Aliens, at
          1 (June 30, 2010) (estimating that ICE has enough resources
          to deport only 4% of the undocumented population in any
          given year, and concluding that “ICE must prioritize the use
          of its . . . removal resources to ensure the removals the
          agency does conduct promote the agency’s highest
          enforcement priorities”) and Motomura, supra, at 26 (“The
          letter of the law creates a large removable population, but
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page69
                                                                69ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              69

          whether an individual is actually targeted for removal has
          long depended on government discretion and bad luck.”
          (footnote omitted)). Recognizing this state of affairs,
          Congress has explicitly charged the Secretary of Homeland
          Security with “[e]stablishing national immigration
          enforcement policies and priorities.” 6 U.S.C. § 202(5).

              It is therefore no surprise that deferred action has been a
          feature of our immigration system—albeit one of executive
          invention—for decades; has been employed categorically on
          numerous occasions; and has been recognized as a practical
          reality by both Congress and the courts. See, e.g., Brewer II,
          855 F.3d at 967 (“[I]t is well settled that the Secretary [of
          Homeland Security] can exercise deferred action” as part of
          her statutory authority “to administer and enforce all laws
          relating to immigration and naturalization.”). In a world
          where the government can remove only a small percentage
          of the undocumented noncitizens present in this country in
          any year, deferred action programs like DACA enable DHS
          to devote much-needed resources to enforcement priorities
          such as threats to national security, rather than blameless and
          economically productive young people with clean criminal
          records.

              We therefore conclude that DACA was a permissible
          exercise of executive discretion, notwithstanding the Fifth
          Circuit’s conclusion that the related DAPA program
          exceeded DHS’s statutory authority. DACA is being
          implemented in a manner that reflects discretionary, case-
          by-case review, and at least one of the Fifth Circuit’s key
          rationales in striking down DAPA is inapplicable with
          respect to DACA. With respect for our sister circuit, we find
          the analysis that seemingly compelled the result in Texas
          entirely inapposite. And because the Acting Secretary was
          therefore incorrect in her belief that DACA was illegal and
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page70
                                                                70ofof99
                                                                       99




          70         REGENTS OF THE UNIV. OF CAL. V. USDHS

          had to be rescinded, plaintiffs are likely to succeed in
          demonstrating that the rescission must be set aside. Chenery
          I, 318 U.S. at 94; Safe Air for Everyone, 488 F.3d at 1101–
          02.

              To be clear: we do not hold that DACA could not be
          rescinded as an exercise of Executive Branch discretion. We
          hold only that here, where the Executive did not make a
          discretionary choice to end DACA—but rather acted based
          on an erroneous view of what the law required—the
          rescission was arbitrary and capricious under settled law.
          The government is, as always, free to reexamine its policy
          choices, so long as doing so does not violate an injunction or
          any freestanding statutory or constitutional protection. 24

                                               V.

             Having concluded that the district court was correct in its
          APA merits holding, we now turn to the question of the
          appropriate remedy.    The district court preliminarily
               24
                 The government has submitted a letter pursuant to Federal Rule
          of Appellate Procedure 28(j), informing us that the current Secretary of
          Homeland Security, Kirstjen Nielsen, issued a new memorandum
          regarding the DACA rescission on June 22, 2018. In the memorandum,
          Secretary Nielsen “provide[d] additional explanation of the basis for the
          DACA rescission,” in response to an order filed in a parallel lawsuit.
          The government’s letter does not argue that the Nielsen memorandum
          represents fresh agency action that could possibly moot this appeal. We
          therefore leave it to the district court in the first instance to determine the
          admissibility of Secretary Nielsen’s letter given that it cannot possibly
          be a part of the administrative record in this case, and its impact, if any,
          on this case. And to the extent the Nielsen memorandum is offered as
          an additional justification of the original DACA rescission, we do not
          consider it in our review of Acting Secretary Duke’s decision because it
          is well-settled that “we will not allow the agency to supply post-hoc
          rationalizations for its actions . . . .” San Luis & Delta-Mendota Water
          Auth. v. Jewell, 747 F.3d 581, 603 (9th Cir. 2014).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page71
                                                                71ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               71

          enjoined the rescission of DACA with respect to existing
          beneficiaries on a nationwide basis. The government asserts
          that this was error, and that a proper injunction would be
          narrower.

              The general rule regarding the scope of preliminary
          injunctive relief is that it “should be no more burdensome to
          the defendant than necessary to provide complete relief to
          the plaintiffs before the court.” L.A. Haven Hospice, Inc. v.
          Sebelius, 638 F.3d 644, 664 (9th Cir. 2011) (internal citation
          omitted). But “[t]here is no general requirement that an
          injunction affect only the parties in the suit.” Bresgal v.
          Brock, 843 F.2d 1163, 1169 (9th Cir. 1987); see also id. at
          1170–71 (“[A]n injunction is not necessarily made over-
          broad by extending benefit or protection to persons other
          than prevailing parties in the lawsuit—even if it is not a class
          action—if such breadth is necessary to give prevailing
          parties the relief to which they are entitled.”) (emphasis in
          original).

              It is also important to note that the claim underlying the
          injunction here is an arbitrary-and-capricious challenge
          under the APA. In this context, “[w]hen a reviewing court
          determines that agency regulations are unlawful, the
          ordinary result is that the rules are vacated—not that their
          application to the individual petitioners is proscribed.” Nat’l
          Mining Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399,
          1409 (D.C. Cir. 1998) (internal citation omitted). As Justice
          Blackmun explained while “writing in dissent but apparently
          expressing the view of all nine Justices on this question,” id.:

                 The Administrative Procedure Act permits
                 suit to be brought by any person “adversely
                 affected or aggrieved by agency action.” In
                 some cases the “agency action” will consist
                 of a rule of broad applicability; and if the
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page72
                                                                72ofof99
                                                                       99




          72       REGENTS OF THE UNIV. OF CAL. V. USDHS

                 plaintiff prevails, the result is that the rule is
                 invalidated, not simply that the court forbids
                 its application to a particular individual.
                 Under these circumstances a single plaintiff,
                 so long as he is injured by the rule, may
                 obtain “programmatic” relief that affects the
                 rights of parties not before the court.

          Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 913 (1990)
          (Blackmun, J., dissenting) (citation omitted).

              A final principle is also relevant: the need for uniformity
          in immigration policy. See Hawaii v. Trump, 878 F.3d 662,
          701 (9th Cir. 2017), rev’d on other grounds, 138 S. Ct. 2392
          (2018) (“Because this case implicates immigration policy, a
          nationwide injunction was necessary to give Plaintiffs a full
          expression of their rights.”). As the Fifth Circuit stated when
          it affirmed the nationwide injunction against DAPA, “the
          Constitution requires an uniform Rule of Naturalization;
          Congress has instructed that the immigration laws of the
          United States should be enforced vigorously and uniformly;
          and the Supreme Court has described immigration policy as
          a comprehensive and unified system.” Texas, 809 F.3d at
          187–88 (emphases in original) (citations and internal
          quotation marks omitted). Allowing uneven application of
          nationwide immigration policy flies in the face of these
          requirements.

              In its briefing, the government fails to explain how the
          district court could have crafted a narrower injunction that
          would provide complete relief to the plaintiffs, including the
          entity plaintiffs. Cf. Washington v. Trump, 847 F.3d 1151,
          1167 (9th Cir. 2017) (“[T]he Government has not proposed
          a workable alternative form of the TRO . . . that would
          protect the proprietary interests of the States at issue here
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page73
                                                                73ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                       73

          while nevertheless applying only within the States’
          borders.”). Nor does it provide compelling reasons to
          deviate from the normal rule in APA cases, or to disregard
          the need for uniformity in national immigration policy. The
          one argument it does offer on this latter point—that
          “[d]eferred action is itself a departure from vigorous and
          uniform enforcement of the immigration laws,” and that
          “enjoining the rescission of DACA on a nationwide basis . . .
          increases rather than lessens that departure”—is a red
          herring. DACA is national immigration policy, and an
          injunction that applies that policy to some individuals while
          rescinding it as to others is inimical to the principle of
          uniformity.

              We therefore conclude that the district court did not
          abuse its discretion in issuing a nationwide injunction. Such
          relief is commonplace in APA cases, promotes uniformity in
          immigration enforcement, and is necessary to provide the
          plaintiffs here with complete redress.

                                            VI.

              We turn next to the district court’s treatment of the
          government’s motion to dismiss for failure to state a claim.
          The government moved to dismiss all of plaintiffs’ claims;
          the district court dismissed some claims and denied the
          government’s motion as to others. We take each claim in
          turn. 25




              25
                 Plaintiffs do not challenge the district court’s dismissal of their
          equitable estoppel claim.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page74
                                                                74ofof99
                                                                       99




          74      REGENTS OF THE UNIV. OF CAL. V. USDHS

          A. APA: Arbitrary-and-Capricious

              For the reasons stated above in discussing plaintiffs’
          likelihood of success on the merits, the district court was
          correct to deny the government’s motion to dismiss
          plaintiffs’ claim that the DACA rescission was arbitrary and
          capricious under the APA. See 5 U.S.C. § 706(2)(A).

          B. APA: Notice-and-Comment

              Plaintiffs also assert that the rescission of DACA is in
          fact a substantive rule under the APA, and that it therefore
          could not be validly accomplished without notice-and-
          comment procedures.

               As touched on above with respect to DACA itself, an
          agency pronouncement is excluded from the APA’s
          requirement of notice-and-comment procedures if it
          constitutes a “general statement[] of policy.” 5 U.S.C.
          § 553(b)(3)(A). General statements of policy are those that
          “advise the public prospectively of the manner in which the
          agency proposes to exercise a discretionary power.” Mada-
          Luna, 813 F.2d at 1012–13 (quoting Attorney General’s
          Manual on the Administrative Procedure Act 30 n.3 (1947)).
          “To qualify as a general statement of policy . . . a directive
          must not establish a binding norm and must leave agency
          officials free to consider the individual facts in the various
          cases that arise and to exercise discretion.” Id. at 1015
          (internal quotation marks omitted); see also id. at 1013 (“The
          critical factor to determine whether a directive announcing a
          new policy constitutes a rule or a general statement of policy
          is the extent to which the challenged [directive] leaves the
          agency, or its implementing official, free to exercise
          discretion to follow, or not to follow, the [announced] policy
          in an individual case.” (alterations in original) (internal
          quotation marks omitted)).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page75
                                                                75ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               75

              The district court held that because DACA itself was a
          general statement of policy that did not require notice and
          comment, it could also be rescinded without those
          procedures. This proposition finds support in Mada-Luna,
          in which “we conclude[d] that [a deferred-action Operating
          Instruction] constituted a general statement of policy, and
          thus could be validly repealed and superseded without
          notice-and-comment proceedings.” Id. at 1017. Plaintiffs
          contest this conclusion, arguing that the DACA rescission
          was a binding rule, even though DACA’s adoption was a
          general statement of policy. They provide two bases for this
          assertion.

              First, plaintiffs argue that the rescission is binding
          because it requires DHS officials to reject new DACA
          applications and (after a certain date) renewal applications.
          It is true that Acting Secretary Duke’s rescission
          memorandum makes rejections of DACA applications
          mandatory. But the relevant question under the rescission
          memorandum is not whether DHS officials retained
          discretion to accept applications for a program that no longer
          existed; instead, the question is whether DHS officials
          retained discretion to grant deferred action and collateral
          benefits outside of the (now-cancelled) DACA program.

              For its part, the government asserts that the rescission
          memorandum made clear that, despite the rescission, “future
          deferred action requests will be ‘adjudicat[ed] . . . on an
          individual, case-by-case basis.’” Mildly put, this assertion
          mischaracterizes the memorandum. The quoted language
          refers to the treatment of only (a) initial applications pending
          on the date of the rescission, and (b) renewal applications
          filed within the one-month wind-down period. It does not
          refer to how future requests for deferred action outside the
          DACA program would be handled. Still, the rescission
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page76
                                                                76ofof99
                                                                       99




          76        REGENTS OF THE UNIV. OF CAL. V. USDHS

          memorandum also did not forbid the agency from granting
          such requests, and it acknowledged the background principle
          of deferred action as “an act of prosecutorial discretion
          meant to be applied only on an individualized case-by-case
          basis.” And the memorandum closed by stating that “no
          limitations are placed by this guidance on the otherwise
          lawful enforcement or litigation prerogatives of DHS”—
          presumably including granting deferred action on a case-by-
          case basis to some people who would have been eligible for
          DACA.

              If allowed to go into effect, the rescission of DACA
          would undoubtedly result in the loss of deferred action for
          the vast majority of the 689,800 people who rely on the
          program. But the rescission memorandum does not mandate
          that result because it leaves in place the background
          principle that deferred action is available on a case-by-case
          basis. 26 Plaintiffs’ primary argument against this conclusion
          is a citation to United States ex rel. Parco v. Morris, 426 F.
          Supp. 976 (E.D. Pa. 1977), which is said to be “the only other
          decision to address an Executive Branch decision to
          terminate a deferred-action program without undergoing
          notice-and-comment rulemaking.” But as the district court
          noted, the key factor in that case was the contention that
          under the policy at issue, “‘discretion’ was exercised
          favorably in all cases of a certain kind and then, after repeal
          of the regulation, unfavorably in each such case.” Parco,

               26
                 The Regents argue that “the agency’s discretion to grant deferred
          action on the basis of the DACA criteria has been eliminated.” This is
          not quite right either. DHS’s authority to grant deferred action under the
          DACA program has been eliminated, but the DACA criteria themselves
          are some of those that have traditionally guided immigration
          enforcement discretion. See Wadhia, supra, at 57 (“DHS used traditional
          humanitarian factors to outline the parameters for the DACA program,
          such as tender age and longtime residence in the United States.”).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page77
                                                                77ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               77

          426 F. Supp. at 984. DACA, by contrast, explicitly
          contemplated case-by-case discretion, and its rescission
          appears to have left in place background principles of
          prosecutorial discretion.

              Plaintiffs also argue that the DACA rescission is not a
          general policy statement because it is binding as a legal
          interpretation that a DACA-like program would be illegal.
          But again, this argument answers the wrong question. The
          Acting Secretary’s legal conclusion that a DACA-like
          program is unlawful does not constrain the discretion of line-
          level DHS employees to grant deferred action on a case-by-
          case basis, and those employees lack authority to institute
          such an agency-wide program in the first place. And
          plaintiffs do not point to any reason why this Acting
          Secretary’s legal conclusion about DACA would bind
          subsequent Secretaries if they were to disagree with its
          reasoning—just as Acting Secretary Duke reversed course
          from previous Secretaries who concluded DACA was legal.
          This is not a “new ‘binding rule of substantive law,’” Mada-
          Luna, 813 F.2d at 1014, affecting the rights of the people and
          entities regulated by the agency; it is an interpretation of the
          agency’s own power, and plaintiffs do not explain why it
          should be read as binding future DHS Secretaries. The
          district court correctly dismissed plaintiffs’ notice-and-
          comment claims.

          C. Due Process: Deferred Action

              The Garcia plaintiffs—individual DACA recipients—
          have brought a substantive due process claim alleging that
          the rescission deprived them of protected interests in their
          DACA designation, including the renewal of their benefits.
          The district court dismissed this claim, holding that there is
          no protected entitlement in either the initial grant of deferred
          action under DACA or the renewal of benefits for existing
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page78
                                                                78ofof99
                                                                       99




          78       REGENTS OF THE UNIV. OF CAL. V. USDHS

          DACA enrollees. On appeal, the Garcia plaintiffs challenge
          this ruling only as it applies to the renewal of DACA
          benefits, not as to the initial grant.

                “A threshold requirement to a substantive or procedural
          due process claim is the plaintiff’s showing of a liberty or
          property interest protected by the Constitution.”
          Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d 56,
          62 (9th Cir. 1994). It is possible to have a property interest
          in a government benefit, but “a person clearly must have
          more than an abstract need or desire for [the benefit]. He
          must have more than a unilateral expectation of it. He must,
          instead, have a legitimate claim of entitlement to it.” Bd. of
          Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972).
          Although “a benefit is not a protected entitlement if
          government officials may grant or deny it in their
          discretion,” Town of Castle Rock v. Gonzales, 545 U.S. 748,
          756 (2005), a legitimate claim of entitlement may exist
          where there are “rules or mutually explicit understandings
          that support [a plaintiff’s] claim of entitlement to the benefit
          . . . .” Perry v. Sindermann, 408 U.S. 593, 601 (1972); see
          also, e.g., Gerhart v. Lake Cty., 637 F.3d 1013, 1020 (9th
          Cir. 2011). The dispute here focuses on whether such
          “mutually explicit understandings” existed between the
          government and DACA recipients with respect to the
          renewal of DACA benefits.

              The Garcia plaintiffs assert that they and the government
          “‘mutually’ understood that DACA recipients would be able
          to renew their benefits and protection on an ongoing basis so
          long as they fulfilled the program’s criteria.” But this
          argument is undercut by the DACA FAQs published by
          DHS, which explicitly state that “USCIS retains the ultimate
          discretion to determine whether deferred action is
          appropriate in any given case even if the [renewal]
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page79
                                                                79ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                      79

          guidelines are met.” The FAQs also state that any
          individual’s “deferred action may be terminated at any time,
          with or without a Notice of Intent to Terminate, at DHS’s
          discretion,”    and    Secretary    Napolitano’s     DACA
          memorandum claims that it “confers no substantive right,
          immigration status or pathway to citizenship.” Whether or
          not these provisions are legally operative, they do not
          indicate that the government shared plaintiffs’ expectation
          of presumptive renewal.

              Attempting to overcome this facially discretionary
          language, plaintiffs emphasize several factors. First, they
          say, the very nature of the DACA project was such that
          presumptive renewal was required to encourage people to
          participate; a two-year term with no presumption of renewal
          would not have been attractive enough to outweigh the risks
          to the applicants. Moreover, Secretary Napolitano’s DACA
          memorandum itself states that grants of deferred action
          under DACA will be “subject to renewal,” and the actual
          criteria for renewal were “nondiscretionary” in nature. 27
          Finally, the plaintiffs point to a more than 99% approval rate
          for adjudicated DACA renewal applications. This, they
          assert, is powerful evidence of a mutual understanding of
          presumptive renewal.



              27
                 DHS’s DACA FAQs state that “[y]ou may be considered for
          renewal of DACA if you met the guidelines for consideration of Initial
          DACA (see above) AND you: [1] Did not depart the United States on or
          after Aug. 15, 2012, without advance parole; [2] Have continuously
          resided in the United States since you submitted your most recent request
          for DACA that was approved up to the present time; and [3] Have not
          been convicted of a felony, a significant misdemeanor, or three or more
          misdemeanors, and do not otherwise pose a threat to national security or
          public safety.”
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page80
                                                                80ofof99
                                                                       99




          80      REGENTS OF THE UNIV. OF CAL. V. USDHS

              All these points might have revealed a question of fact as
          to whether a mutually explicit understanding of presumptive
          renewal existed—thereby avoiding dismissal on the
          pleadings—if plaintiffs were bringing a claim that, for
          example, their individual DACA renewals were denied for
          no good reason. But it is hard to see how an expectation of
          renewal within the confines of the existing DACA policy
          could have created a mutually explicit understanding that the
          DACA program itself would not be terminated wholesale.
          That is, a 99% renewal rate under DACA provides no
          evidence that the government shared an understanding that
          the DACA program would continue existing indefinitely to
          provide such renewals. None of plaintiffs’ cited authorities
          appear to address this kind of claim.

              While we may agree with much of what plaintiffs say
          about the cruelty of ending a program upon which so many
          have come to rely, we do not believe they have plausibly
          alleged a “mutually explicit understanding” that DACA—
          created by executive action in a politically polarized policy
          area and explicitly couched in discretionary language—
          would exist indefinitely, including through a change in
          presidential administrations. See Gerhart, 637 F.3d at 1020
          (“A person’s belief of entitlement to a government benefit,
          no matter how sincerely or reasonably held, does not create
          a property right if that belief is not mutually held by the
          government.”). On that basis, we affirm the district court’s
          dismissal.

          D. Due Process: Information-Sharing

              Several of the complaints allege a different due process
          theory: DACA recipients had a protected interest based on
          the government’s representations that the personal
          information they submitted with their applications would not
          be used for enforcement purposes, and the government
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page81
                                                                81ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              81

          violated this interest by changing its policy to allow such
          use. The district court held that the plaintiffs had plausibly
          alleged facts that state a claim under this theory.

              As with their other due process claim, the question
          whether DACA recipients enjoy a protected due process
          right protecting them from having the government use their
          information against them for enforcement purposes turns on
          the existence of a “mutually explicit understanding[]” on that
          point between the government and DACA recipients. Perry,
          408 U.S. at 601; see also Gerhart, 637 F.3d at 1020. The
          DACA FAQs published by DHS state the following
          information-use policy:

                 Information provided in this request is
                 protected from disclosure to ICE and CBP for
                 the purpose of immigration enforcement
                 proceedings unless the requestor meets the
                 criteria for the issuance of a Notice to Appear
                 or a referral to ICE under the criteria set forth
                 in USCIS’ Notice to Appear guidance
                 (www.uscis.gov/NTA). Individuals whose
                 cases are deferred pursuant to DACA will not
                 be referred to ICE. The information may be
                 shared with national security and law
                 enforcement agencies, including ICE and
                 CBP, for purposes other than removal,
                 including for assistance in the consideration
                 of DACA, to identify or prevent fraudulent
                 claims, for national security purposes, or for
                 the investigation or prosecution of a criminal
                 offense. The above information sharing
                 policy covers family members and guardians,
                 in addition to the requestor. This policy,
                 which may be modified, superseded, or
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page82
                                                                82ofof99
                                                                       99




          82       REGENTS OF THE UNIV. OF CAL. V. USDHS

                 rescinded at any time without notice, is not
                 intended to, does not, and may not be relied
                 upon to create any right or benefit,
                 substantive or procedural, enforceable by law
                 by any party in any administrative, civil, or
                 criminal matter.

          (emphasis added). The statement that applicant information
          “is protected from disclosure” to the enforcement arms of
          DHS is a strong commitment, and plaintiffs plausibly allege
          that DACA recipients reasonably relied on it.

              The government of course points to the express caveat
          that the information-sharing policy “may be modified,
          superseded or rescinded at any time.” But as the district
          court held, this qualifier is ambiguous as to whether it allows
          the government to change its policy only prospectively, or
          also with respect to information already received—and this
          ambiguity presents a fact question not amenable to
          resolution on the pleadings. Plaintiffs’ interpretation that a
          policy change would only apply prospectively is a plausible
          one, given that the policy is written in terms of what will
          happen to “[i]nformation provided in this request,” rather
          than DACA-derived information generally. (emphasis
          added). It is at least reasonable to think that a change in the
          policy would apply only to those applications submitted after
          that change takes effect. And while the government also
          relies on the language stating that the policy does not create
          enforceable rights, such a disclaimer by an agency about
          what its statements do and do not constitute as a legal matter
          are not dispositive. See, e.g., Appalachian Power Co. v.
          EPA, 208 F.3d 1015, 1022–23 (D.C. Cir. 2000) (declining to
          give legal effect to agency statement that its guidance did
          “not represent final Agency action, and cannot be relied
          upon to create any rights . . . .”). Plaintiffs have plausibly
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page83
                                                                83ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              83

          alleged a mutually explicit understanding that DACA
          applicants’ information would be protected from disclosure.

              The government argues in the alternative that plaintiffs
          have failed to plausibly allege that DHS actually changed its
          policy. Plaintiffs’ allegations rest on a set of FAQs about the
          DACA rescission that DHS published the same day it issued
          the rescission memorandum, September 5, 2017. In those
          rescission FAQs, the previous language stating that personal
          information “is protected from disclosure” has been replaced
          with the following:

                 Information provided to USCIS in DACA
                 requests will not be proactively provided to
                 ICE and CBP for the purpose of immigration
                 enforcement proceedings, unless the
                 requestor meets the criteria for the issuance
                 of a Notice to Appear or a referral to ICE
                 under the criteria set forth in USCIS’ Notice
                 to Appear guidance (www.uscis.gov/NTA).

          (emphasis added).

              The government’s first response—that the differing
          language in the two FAQs does not actually reflect a
          difference in policy—is hard to swallow. It does not take
          much parsing of the text to see the significant difference
          between “protect[ing]” something from “disclosure” on the
          one hand, and merely declining to “proactively provide[]” it
          on the other. This is especially so when the entities in
          question (and to which USCIS presumably would now
          provide information reactively) are fellow components of
          the same umbrella agency.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page84
                                                                84ofof99
                                                                       99




          84      REGENTS OF THE UNIV. OF CAL. V. USDHS

              Changing gears, the government also points to yet a third
          set of FAQs, published months after the rescission and not
          part of the record in this case, which state:

                 Information provided to USCIS for the
                 DACA process will not make you an
                 immigration priority for that reason alone.
                 That information will only be proactively
                 provided to ICE or CBP if the requestor
                 meets the criteria for the issuance of a Notice
                 To Appear or a referral to ICE under the
                 criteria set forth in USCIS’ Notice to Appear
                 guidance       (www.uscis.gov/NTA).       This
                 information-sharing policy has not changed
                 in any way since it was first announced,
                 including as a result of the Sept. 5, 2017
                 memo starting a wind-down of the DACA
                 policy.

          USCIS, Guidance on Rejected DACA Requests: Frequently
          Asked Questions (Nov. 30, 2017) (emphases added). The
          government notes that a district court relied on FAQs
          containing this language in parallel litigation to dismiss a
          nearly identical information-use due process claim. See
          Batalla Vidal v. Nielsen, 291 F. Supp. 3d 260, 279–81
          (E.D.N.Y. 2018).

                But this case is critically different because in Batalla
          Vidal the plaintiffs had attached the new version of the FAQs
          to their complaint. As the court there explained, “Plaintiffs
          . . . have effectively pleaded themselves out of court by
          relying on a document that contradicts their otherwise-
          unsupported allegation of a change to DHS’s information-
          use policy.” Id. at 280. By contrast, here the most recent
          FAQs were not attached to or referenced in any of the
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page85
                                                                85ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                    85

          complaints—indeed, they postdate the filing of the
          complaints. Therefore, the normal rule applies: materials
          outside the complaint cannot be considered on a motion to
          dismiss. See United States v. Ritchie, 342 F.3d 903, 908 (9th
          Cir. 2003).

              Even if it could be considered, this newest FAQ would
          not conclusively resolve the question of fact surrounding
          DHS’s current information-sharing policy because it still
          contains the language that suggests a change from the pre-
          rescission policy.       See USCIS, Guidance, supra
          (“[I]nformation will only be proactively provided to ICE or
          CBP if the requestor meets the criteria for the issuance of a
          Notice To Appear[.]”) (emphasis added). 28 Plaintiffs have
          plausibly alleged that DHS has changed its policy.

              Finally, in order to state a substantive due process claim,
          plaintiffs must allege conduct that “shock[s] the conscience
          and offend[s] the community’s sense of fair play and
          decency.” Sylvia Landfield Tr. v. City of L.A., 729 F.3d
          1189, 1195 (9th Cir. 2013) (quoting March v. Cty. of San
          Diego, 680 F.3d 1148, 1154 (9th Cir. 2012)). The
          government makes a passing argument that this standard is
          not satisfied because the information-sharing policy has
          always contained some exceptions, but as the Garcia
          plaintiffs put it, “[a]pplicants accepted those limited,
          acknowledged risks when they applied for DACA. They did
          not accept the risk that the government would abandon the
          other assurances that were ‘crucial’ to ‘inducing them to
               28
                  Astonishingly, this sentence—which appears to represent a
          change from the prior policy of affirmatively protecting information
          from disclosure—is immediately adjacent to DHS’s assurance that
          nothing has changed. Cf. George Orwell, Nineteen Eighty-Four (1949),
          at 175 (“Oceania was at war with Eastasia: Oceania had always been at
          war with Eastasia.”).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page86
                                                                86ofof99
                                                                       99




          86       REGENTS OF THE UNIV. OF CAL. V. USDHS

          apply for DACA.’” (alterations incorporated). We agree.
          Cf. Raley v. Ohio, 360 U.S. 423, 437–39 (1959) (holding that
          “convicting a citizen for exercising a privilege which the
          State had clearly told him was available to him” was “the
          most indefensible sort of entrapment by the State” and
          violated due process); Cox v. Louisiana, 379 U.S. 559, 568–
          71 (1965) (due process violation where defendant was
          convicted for leading a demonstration in a location where the
          police chief had given him permission to do so). Plaintiffs
          have stated a due process claim based on the alleged change
          in DHS’s information-sharing policy.

          E. Equal Protection

              The district court also held that plaintiffs stated a viable
          equal protection claim by plausibly alleging that the DACA
          rescission disproportionately affected Latinos and
          individuals of Mexican descent and was motivated by
          discriminatory animus. See Arce v. Douglas, 793 F.3d 968,
          977 (9th Cir. 2015) (holding a facially neutral action
          unconstitutional where “its enactment or the manner in
          which it was enforced were motivated by a discriminatory
          purpose,” and reviewing the Arlington Heights factors for
          assessing discriminatory purpose) (citing Vill. of Arlington
          Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265–66
          (1977)).

              Because the district court denied the government’s
          motion to dismiss plaintiffs’ equal protection claim at the
          pleading stage, we take all of the complaints’ allegations as
          true, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and
          construe them in the light most favorable to the plaintiffs,
          Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We
          agree with the district court that plaintiffs plausibly alleged
          an equal protection claim.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page87
                                                                87ofof99
                                                                       99




                    REGENTS OF THE UNIV. OF CAL. V. USDHS                        87

              Most significantly, plaintiffs allege that the rescission of
          DACA disproportionately impacts Latinos and individuals
          of Mexican heritage, who account for 93% of DACA
          recipients. See Arlington Heights, 429 U.S. at 266. The
          complaints also allege a history of animus toward persons of
          Hispanic descent 29 evidenced by both pre-presidential and
          post-presidential 30 statements by President Trump, who is
          alleged to have decided to end DACA, even though the
          directive to the Acting Secretary was issued from Attorney
          General Sessions. Finally, the district court properly
          considered “the unusual history behind the rescission,” all
          of which appeared in the record submitted by the
          government. See Arlington Heights, 429 U.S. at 267. As the
          district court noted, “DACA received reaffirmation by the
          agency as recently as three months before the rescission,
          only to be hurriedly cast aside on what seems to have been a
          contrived excuse (its purported illegality). This strange

              29
                 The government argues that the statements by the President cited
          in the complaints do not provide sufficient evidence to plausibly allege
          discriminatory intent. The government first submits that nationality, as
          opposed to ethnicity, is not an invidious classification, and that many of
          the cited comments go only to Mexican nationality. “Often, however,
          the two are identical as a factual matter: one was born in the nation whose
          primary stock is one’s own ethnic group.” St. Francis Coll. v. Al-
          Khazraji, 481 U.S. 604, 614 (1987) (Brennan, J., concurring). And
          plaintiffs allege discriminatory intent not only toward “Mexican
          nationals,” but also toward “individuals of Mexican heritage, and
          Latinos.”
              30
                 The district court took judicial notice of one such statement by the
          President: “[o]n December 29, 2017, President Trump tweeted: ‘The
          Democrats have been told, and fully understand, that there can be no
          DACA without the desperately needed WALL at the Southern Border
          and an END to the horrible Chain Migration & ridiculous Lottery System
          of Immigration etc. We must protect our Country at all cost!’” There
          were many similar statements made by the President after he took the
          oath of office leading up to the DACA rescission on September 5, 2017.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page88
                                                                88ofof99
                                                                       99




          88      REGENTS OF THE UNIV. OF CAL. V. USDHS

          about-face, done at lightning speed, suggests that the normal
          care and consideration within the agency was bypassed.”

              The government contends that the equal protection claim
          is foreclosed by AADC, in which the Supreme Court stated
          that “as a general matter . . . an alien unlawfully in this
          country has no constitutional right to assert selective
          enforcement as a defense against his deportation.” 525 U.S.
          at 488. But in the context of this case, the challenge to the
          rescission of DACA is not raised “as a defense against []
          deportation,” and is not a claim of “selective enforcement.”
          Id. Rather, it is a freestanding claim that the Executive
          Branch, motivated by animus, ended a program that
          overwhelmingly benefits a certain ethnic group. Thus, the
          equal protection claim does not implicate the concerns
          motivating the Court in AADC and underscored by the
          government: inhibiting prosecutorial discretion, allowing
          continuing violations of immigration law, and impacting
          foreign relations. The two cases cited by the government do
          not support its position, as both of them involved an
          individual noncitizen making an equal protection argument
          in an attempt to avoid his own deportation. See Kandamar
          v. Gonzales, 464 F.3d 65, 72–74 (1st Cir. 2006); Hadayat v.
          Gonzales, 458 F.3d 659, 665 (7th Cir. 2006). Plaintiffs’
          challenge to the rescission of DACA—which is itself
          discretionary—is not such a case.

              The government also contends that even if not totally
          barred by AADC, plaintiffs’ claims must be subject to the
          heightened pleading standard applied to selective-
          prosecution claims in the criminal context. See United States
          v. Armstrong, 517 U.S. 456, 463–65 (1996). But this
          argument meets the same objection: as the district court held,
          plaintiffs’ challenge is not a selective-prosecution claim.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page89
                                                                89ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS              89

          We are therefore not persuaded by the government’s
          arguments.

              The Supreme Court’s recent decision in Trump v.
          Hawaii, 138 S. Ct. 2392 (2018), does not foreclose this
          claim. There, statements by the President allegedly
          revealing religious animus against Muslims were “[a]t the
          heart of plaintiffs’ case . . . .” Hawaii, 138 S. Ct. at 2417.
          The Court assumed without deciding that it was proper to
          rely on the President’s statements, but nevertheless upheld
          the challenged executive order under rational basis review.
          Id. at 2420, 2423. Here, by contrast, plaintiffs provide
          substantially greater evidence of discriminatory motivation,
          including the rescission order’s disparate impact on Latinos
          and persons of Mexican heritage, as well as the order’s
          unusual history. Moreover, our case differs from Hawaii in
          several potentially important respects, including the physical
          location of the plaintiffs within the geographic United States,
          see Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 781 (9th Cir.
          2014) (en banc), the lack of a national security justification
          for the challenged government action, and the nature of the
          constitutional claim raised.

              Therefore, we conclude that plaintiffs have stated a
          plausible equal protection claim.

                                       VII.

              The rescission of DACA—based as it was solely on a
          misconceived view of the law—is reviewable, and plaintiffs
          are likely to succeed on their claim that it must be set aside
          under the APA. We therefore affirm the district court’s entry
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page90
                                                                90ofof99
                                                                       99




          90        REGENTS OF THE UNIV. OF CAL. V. USDHS

          of a preliminary injunction. 31 The district court also
          properly dismissed plaintiffs’ APA notice-and-comment
          claim, and their claim that the DACA rescission violates
          their substantive due process rights. The district court also
          properly denied the government’s motion to dismiss
          plaintiffs’ APA arbitrary-and-capricious claim, their claim
          that the new information-sharing policy violates their due
          process rights, and their claim that the DACA rescission
          violates their right to equal protection.

                                    *        *        *

              The Executive wields awesome power in the
          enforcement of our nation’s immigration laws. Our decision
          today does not curb that power, but rather enables its
          exercise in a manner that is free from legal misconceptions
          and is democratically accountable to the public. Whether
          Dulce Garcia and the hundreds of thousands of other young
          dreamers like her may continue to live productively in the
          only country they have ever known is, ultimately, a choice
          for the political branches of our constitutional government.
          With the power to make that choice, however, must come
          accountability for the consequences.

               AFFIRMED.




               31
                  We do not disagree with the reasoning of Judge Owens’s
          concurring opinion that the likelihood of success on plaintiffs’ equal
          protection claim is a second, alternative ground for affirming the entry
          of the injunction.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page91
                                                                91ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                        91

          OWENS, Circuit Judge, concurring in the judgment:

              As I believe that Plaintiffs’ Equal Protection claim has
          some “likelihood of success on the merits,” I concur in the
          judgment affirming the preliminary injunction.           The
          extraordinary practical impact of allowing DACA’s
          rescission to take effect before a final adjudication of its
          legality far outweighs the minimal practical impact of
          keeping the program in place a bit longer. For that reason, it
          is better now to risk incorrectly preserving the status quo
          than to risk incorrectly disrupting it. 1 However, I disagree
          with the portion of the majority’s opinion that we may
          review the rescission of DACA for compliance with the
          APA. 2

              Under 5 U.S.C. § 701(a)(2), “agency action [that] is
          committed to agency discretion by law” is not subject to
          judicial review for compliance with the APA. Since Heckler

             1
                The government appears to share this view. In its petition for
         certiorari before judgment, the government asserted that “a primary
         purpose of the Acting Secretary’s orderly wind-down of the DACA
         policy was to avoid the disruptive effects on all parties of abrupt shifts
         in the enforcement of the Nation’s immigration laws. Inviting more
         changes before final resolution of this litigation would not further that
         interest.”

             2
                As for the government’s appeal from the motions to dismiss, I
         dissent, for reasons stated here, from the majority’s holding to affirm the
         district court’s denial of the motion to dismiss Plaintiffs’ APA arbitrary-
         and-capricious claim (Part VI-A). However, I concur in the majority’s
         holding to affirm the district court’s dismissal of Plaintiffs’ APA notice-
         and-comment claim (Part VI-B). I also concur in the judgment to affirm
         the district court’s ruling on Plaintiffs’ Due Process claims (Part VI-C;
         Part VI-D). And, as explained here as well, I agree with the majority’s
         decision to affirm the district court’s denial of the motion to dismiss the
         Equal Protection claim (Part VI-E) and hold that the Equal Protection
         claim offers an alternative ground to affirm the preliminary injunction.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page92
                                                                92ofof99
                                                                       99




          92      REGENTS OF THE UNIV. OF CAL. V. USDHS

          v. Chaney, courts read § 701(a)(2) to preclude judicial
          review of certain types of administrative action that are
          “traditionally . . . ‘committed to agency discretion.’”
          470 U.S. 821, 832 (1985) (holding unreviewable the
          decision not to institute enforcement proceedings); Lincoln
          v. Vigil, 508 U.S. 182, 192 (1993) (same for the allocation of
          funds from a lump-sum appropriation); Webster v. Doe,
          486 U.S. 592, 599–600 (1988) (same for decisions of the
          Director of the Central Intelligence Agency to terminate an
          employee due to national security interests); ICC v. Bhd. of
          Locomotive Eng’rs, 482 U.S. 270, 281–82 (1987) (BLE)
          (same for an agency’s refusal to grant reconsideration of an
          action due to material error).

              An agency decision to rescind a non-enforcement policy
          in the immigration context is this type of administrative
          action. From Heckler, we know that agency actions that
          “involve[] a complicated balancing of a number of factors,”
          like allocating agency resources and prioritizing agency
          policies, “are peculiarly within [the agency’s] expertise,”
          and are therefore “general[ly] unsuitab[le] for judicial
          review.” 470 U.S. at 831. And in Reno v. American-Arab
          Anti-Discrimination Committee, 525 U.S. 471 (1999)
          (AADC), the Supreme Court made clear that Executive
          Branch decisions that implicate enforcement priorities in the
          context of immigration are among those that judges are least
          equipped to review. Id. at 489–90. In AADC, the Court
          explained that the concerns necessitating the Executive’s
          “broad discretion” in criminal prosecutions are “greatly
          magnified in the deportation context.” Id. (citing United
          States v. Armstrong, 517 U.S. 456, 464 (1996)).

             In deciding to rescind an immigration policy of non-
          enforcement, DHS thus acts with broad discretion that courts
          cannot review absent clear congressional authorization.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page93
                                                                93ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               93

          Here, rather than authorize judicial review, the broad,
          discretion-granting language of the enabling statute
          reinforces that DHS’s enforcement decision is not subject to
          APA review. See 6 U.S.C. § 202(5) (“The Secretary shall be
          responsible for . . . [e]stablishing national immigration
          enforcement policies and priorities.”); see also Webster,
          486 U.S. at 599–600.

              Perhaps recognizing that immigration enforcement
          decisions exhibit the characteristics of unreviewable agency
          actions, the majority decides that we should nonetheless
          review the rescission of DACA because these features are
          not actually at work here: Acting Secretary Duke explained
          that DACA was rescinded based on DHS’s belief that the
          program was unlawful. The majority points to Heckler’s
          footnote 4, where the Court left open the question whether
          courts may review agency action if “a refusal by the agency
          to institute proceedings [is] based solely on the belief that it
          lacks jurisdiction.” Heckler, 470 U.S. at 833 n.4 (“[W]e
          express no opinion on whether such decisions would be
          unreviewable under § 701(a)(2) . . . .”). The majority
          concludes that the Supreme Court has not yet answered this
          question, and that our court, in Montana Air Chapter No. 29
          v. FLRA, 898 F.2d 753, 756–57 (9th Cir. 1990), has
          answered it in the affirmative: that otherwise unreviewable
          agency action is reviewable when the agency justifies its
          action by reference to its understanding of its jurisdiction. I
          respectfully disagree.

              In Montana Air, we confronted the question left open in
          Heckler’s footnote 4. Specifically, we held that a decision
          by the Federal Labor Relations Authority’s General Counsel
          not to issue an unfair labor practice complaint was
          reviewable only because his decision was “based solely on
          his belief that he lacks jurisdiction to issue such a
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page94
                                                                94ofof99
                                                                       99




          94       REGENTS OF THE UNIV. OF CAL. V. USDHS

          complaint.” Id. at 756. But what we held reviewable were
          the General Counsel’s “statutory and regulatory
          interpretations to determine if his belief that he lacked
          jurisdiction was correct.” Id. at 757. Applying Chevron, we
          found “impermissible” the General Counsel’s interpretations
          of the statute under which he acted. Id. at 758.

              Here, by contrast, Plaintiffs do not ask that we apply
          Chevron to review whether Acting Secretary Duke
          impermissibly interpreted 6 U.S.C. § 202(5) in concluding
          that the statute authorized the rescission of DACA. 3 Instead,
          Plaintiffs ask that we review for arbitrariness and
          capriciousness the procedures the agency used to rescind
          DACA. But nothing in Montana Air suggests that Heckler’s
          footnote 4 authorizes arbitrary-and-capricious, rather than
          Chevron, review of agency action simply because the agency
          acted based on its understanding of its enabling statute. And,
          despite Plaintiffs’ arguments to the contrary, BLE plainly
          prohibits us from doing so.

               In BLE, the Supreme Court held that an agency’s refusal
          to reconsider a prior adjudicative decision was unreviewable
          even where the agency based its refusal on its interpretation
          of its enabling statute. 482 U.S. at 278–84. In so holding,
          the Court explained that the agency’s refusal to reconsider
          was unreviewable because it was the type of action that “has
          traditionally been ‘committed to agency discretion,’” id. at
          282 (quoting Heckler, 470 U.S. at 832); thus any inquiry into
          its reasons for acting was inappropriate, id. at 280–81. “It is

              3
                This is not surprising: § 202(5) makes the Secretary “responsible
         for . . . [e]stablishing national immigration enforcement policies and
         priorities.” If we accept that this broad, discretion-granting statute
         authorized DACA’s implementation, it surely also sanctions DACA’s
         termination.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page95
                                                                95ofof99
                                                                       99




                  REGENTS OF THE UNIV. OF CAL. V. USDHS              95

          irrelevant that the [agency’s] order refusing reconsideration
          discussed the merits of the unions’ claim at length,” the
          Court explained, as “[i]t would hardly be sensible to say that
          the [agency] can genuinely deny reconsideration only when
          it gives the matter no thought.” Id. BLE thus makes clear
          that when determining the scope of permissible judicial
          review, courts consider only the type of agency action at
          issue, not the agency’s reasons for acting.

               Finally, Plaintiffs argue that even if BLE precludes
          review of some types of agency action regardless of the
          agency’s reason for acting, that rule only applies to single-
          shot enforcement decisions, not to general statements of
          policy. See NAACP v. Trump, 298 F. Supp. 3d 209, 227–36
          (D.D.C. 2018) (discussing Crowley Caribbean Transp., Inc.
          v. Pena, 37 F.3d 671, 676 (D.C. Cir. 1994), and permitting
          APA review on this ground). In other words, Plaintiffs
          would have us hold that general statements of policy—but
          not single-shot enforcement decisions—are subject to APA
          review when the agency’s sole reason for acting is its
          understanding of its jurisdiction. While the majority
          acknowledges Plaintiffs’ argument without reaching its
          merits, I believe that such a distinction collapses Heckler on
          its head: In deciding whether agency action is reviewable,
          the first question we ask is what type of agency action is
          before us—whether it is agency action that courts typically
          review or agency action “traditionally . . . ‘committed to
          agency discretion.’” Heckler, 470 U.S. at 832. This initial
          inquiry includes consideration of whether the action is a
          single-shot non-enforcement decision or a general statement
          of policy. It would beg the question to conclude that
          unreviewable agency action is in fact reviewable because it
          is the type of action that courts typically review.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page96
                                                                96ofof99
                                                                       99




          96       REGENTS OF THE UNIV. OF CAL. V. USDHS

              I would therefore hold that § 701(a)(2) precludes us from
          subjecting DACA’s rescission to arbitrary-and-capricious
          review.

              At the same time, as the government concedes, DACA’s
          rescission may be reviewed for compliance with the
          Constitution. I would hold that Plaintiffs have plausibly
          alleged that the rescission of DACA was motivated by
          unconstitutional racial animus in violation of the Equal
          Protection component of the Fifth Amendment, and that the
          district court correctly denied the government’s motion to
          dismiss this claim.

                Notably, Plaintiffs did not seek a preliminary injunction
          on their Equal Protection claim, instead relying solely on
          their APA argument. Nonetheless, this court may affirm a
          preliminary injunction on any basis supported by the record.
          Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1021 (9th Cir.
          2013). And because a preliminary injunction preserves the
          court’s power to render a meaningful decision on the merits,
          we can affirm an injunction issued on legally erroneous
          grounds where remand for consideration of alternative
          grounds is warranted. See Gerling Global Reinsurance
          Corp. of Am. v. Low, 240 F.3d 739, 754 (9th Cir. 2001) (“It
          is possible that [the challenged law] violates the Due Process
          Clause, but the district court did not reach that issue, and it
          is not fully developed in the record or in the briefs presented
          to this court. We leave the preliminary injunction in place
          in order to give the district court an opportunity to consider
          whether Plaintiffs are likely to succeed on the merits.”); see
          also United States v. Hovsepian, 359 F.3d 1144, 1157 (9th
          Cir. 2004) (en banc) (holding that the district court erred in
          entering an injunction but leaving “the injunction in place
          . . . pending the conclusion of all proceedings in this case, in
          aid of the court’s jurisdiction”). Accordingly, I would affirm
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page97
                                                                97ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS                       97

          the preliminary injunction and remand for consideration
          whether Plaintiffs have demonstrated a likelihood of success
          on the merits of their Equal Protection claim.

              As the majority details, the record assembled at this early
          stage is promising.           Plaintiffs highlight (1) the
          disproportionate impact DACA’s rescission has on
          “individuals of Mexican heritage, and Latinos, who together
          account for 93 percent of approved DACA applications”;
          (2) a litany of statements by the President and high-ranking
          members of his Administration that plausibly indicate
          animus toward undocumented immigrants from Central
          America; 4 and (3) substantial procedural irregularities in the
          challenged agency action.

              Such evidence—plus whatever additional evidence
          Plaintiffs muster on remand—may well raise a presumption
          that unconstitutional animus was a substantial factor in the
          rescission of DACA. See Vill. of Arlington Heights v. Metro.
          Hous. Dev. Corp., 429 U.S. 252, 266–68 (1977); see also
          Hawaii, 138 S. Ct. at 2420 (holding that courts “may
          consider plaintiffs’ extrinsic evidence” as permitted by the
          applicable level of scrutiny). If the government fails to rebut
          that presumption, Plaintiffs will have demonstrated a
          likelihood of success on the merits. See Arlington Heights,
          429 U.S. at 270 & n.21 (noting that proof that an action was
          motivated by a discriminatory purpose shifts to the
          government the burden of establishing that the same decision
          would have resulted without the impermissible purpose);

              4
                Like the majority, I do not interpret Trump v. Hawaii, 138 S. Ct.
         2392 (2018), to preclude review of the President’s statements when
         applying the Arlington Heights standard. At the merits stage, the district
         court can still decide whether, or to what degree, the President’s
         statements betray a discriminatory animus behind DACA’s rescission.
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page98
                                                                98ofof99
                                                                       99




          98       REGENTS OF THE UNIV. OF CAL. V. USDHS

          Gonzales v. O Centro Espirita Beneficente Uniao do
          Vegetal, 546 U.S. 418, 429 (2006) (affirming the injunction
          where the government failed to meet its burden at
          preliminary injunction stage, because “the burdens at the
          preliminary injunction stage track the burdens at trial”). As
          such, I believe that Plaintiffs have plausibly alleged an Equal
          Protection violation and that the district court should decide
          whether it is an alternative ground to grant the preliminary
          injunction.

              Moreover, the balance of equities here weighs heavily in
          favor of affirming the preliminary injunction. A merits
          decision from the district court concluding that the Executive
          rescinded DACA because of unconstitutional racial animus
          would be little more than an advisory opinion if by that time
          thousands of young people had lost their status due to the
          lack of an injunction preserving it. Preliminary injunctive
          relief exists precisely for circumstances like these: “The
          purpose of a preliminary injunction is merely to preserve the
          relative positions of the parties until a trial on the merits can
          be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395
          (1981). Thus, on these facts, the district court was correct to
          issue a preliminary injunction. See Ashcroft v. ACLU,
          542 U.S. 656, 670 (2004) (affirming injunction where “the
          potential harms from reversing the injunction outweigh
          those of leaving it in place by mistake”); Doran v. Salem Inn,
          Inc., 422 U.S. 922, 932 (1975) (granting preliminary relief
          because “otherwise a favorable final judgment might well be
          useless”); Brown v. Chote, 411 U.S. 452, 457 (1973); cf.
          Winter v. NRDC, Inc., 555 U.S. 7, 26 (2008) (reversing
          injunction without addressing likelihood of success on the
          merits where “the balance of equities and consideration of
          the overall public interest in this case tip strongly in favor of
          [defendants]”).
Case
Case:3:17-cv-05211-WHA
      18-15068, 11/08/2018,
                         Document
                            ID: 11081386,
                                    280 Filed
                                          DktEntry:
                                              11/08/18
                                                    199-1,Page
                                                           Page99
                                                                99ofof99
                                                                       99




                   REGENTS OF THE UNIV. OF CAL. V. USDHS               99

              Accordingly, while I would remand for the district court
          to evaluate the Plaintiffs’ likelihood of success on the merits
          of their Equal Protection claim as an alternative basis for
          preliminary relief in the first instance, I join the majority in
          affirming the preliminary injunction to preserve the status
          quo while Plaintiffs attempt to prove up that claim.
